Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 1 of 99 PAGEID #: 117309




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


    IN RE: OHIO EXECUTION                 Case No. 2:11-cv-1016
    PROTOCOL LITIGATION
                                          CHIEF JUDGE EDMUND A. SARGUS, JR.
    This document relates to:             Magistrate Judge Michael R. Merz
    Plaintiff Melvin Bonnell
                                          DEATH PENALTY CASE:

                                          Execution Scheduled For
                                          February 12, 2020


                      Plaintiff Melvin Bonnell’s Motion for a
                   Stay of Execution, a Preliminary Injunction,
           and an Evidentiary Hearing on his Individual Characteristics



         In accordance with this Court’s Scheduling Order (ECF No. 2275),

   Plaintiff Melvin Bonnell moves this Honorable Court for a stay of execution,

   and, pursuant to Federal Rule of Civil Procedure 65(a), for a preliminary

   injunction on claims arising from his Second Amended Complaint, which is

   comprised of the Fourth Amended Omnibus Complaint (ECF No. 1252) and his

   Second Amended Individual Supplemental Complaint (ECF No. 2399).

         Bonnell moves to stay the death warrant issued by the Supreme Court of

   Ohio and to bar Defendants and/or their agents, collectively and individually,

   from acting jointly or severally to implement or otherwise facilitate any part of

   the Defendants’ Execution Protocol as to him. Bonnell similarly seeks to bar

   the same from attempting to execute him on February 12, 2020, by means of

   Defendants’ Execution Protocol and policies which will deprive him of his rights
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 2 of 99 PAGEID #: 117310




   in violation of the Eighth and Fourteenth Amendments to the United States

   Constitution and 42 U.S.C. § 1983.

         In light of Bonnell’s imminent execution date, a preliminary injunction

   and stay of execution are necessary to allow Bonnell to litigate his claims

   before he is unconstitutionally executed. Bonnell further requests expedited

   discovery as needed for the eight-day consolidated evidentiary hearing that is

   set to commence in this Court on September 24, 2019. (Order ECF Nos. 2378,

   2418). Bonnell further requests a supplemental evidentiary hearing on this

   Motion, to be held following the execution date of Kareen Jackson, of sufficient

   duration to accommodate any expert(s) and lay witnesses that Bonnell intends

   to present concerning any supplemental information that comes to light after

   the conclusion of the upcoming preliminary injunction hearing as well as any

   evidence concerning Bonnell’s individual characteristics. The reasons

   supporting Bonnell’s requests are explained in the attached memorandum.

         The memorandum will first address the procedural background that

   informs this motion, including the recent Supreme Court decision in Bucklew

   v. Precythe, 139 S.Ct. 1112 (2019). Then Bonnell will explain why he can

   demonstrate a strong likelihood of success on the merits of his claims under

   the first prong of Glossip v. Gross, 135 S.Ct. 2726 (2015), building even further

   on the evidence this Court considered when it found that Ohio’s three-drug

   midazolam protocol will subject the condemned to severe pain and suffering

   akin to the horrifying torturous sensations of waterboarding. Next Bonnell will

   explain why he can demonstrate a strong likelihood of success on the merits of



                                           ii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 3 of 99 PAGEID #: 117311




   his claims under Glossip’s second prong, in the form of three different

   alternative execution methods, including two this Court has not yet considered.

   Then Bonnell will explain why he can satisfy the remaining injunctive relief

   factors. And finally, Bonnell will explain why this Court should grant a

   supplemental hearing, date to be set, on this motion.

                                        Respectfully submitted,

                                        Office of the Ohio Public Defender
                                        /s/ Kimberly S. Rigby
                                        Kimberly S. Rigby [0078245]
                                        Supervising Attorney, Death Penalty Dept.
                                        Kimberly.Rigby@opd.ohio.gov
                                        TRIAL ATTORNEY FOR BONNELL

                                        /s/ Erika M. LaHote___
                                        Erika M. LaHote [0092256]
                                        Assistant State Public Defender
                                        Erika.Lahote@opd.ohio.gov

                                        250 East Broad St., Suite 1400
                                        Columbus, Ohio 43215
                                        614-466-5394/614-644-0708 (Fax)

                                        Stephen Newman
                                        Federal Public Defender, Northern District
                                        of Ohio

                                        /s/ Alan C. Rossman
                                        ALAN C. ROSSMAN
                                        Assistant Federal Public Defender
                                        Director, Capital Habeas Unit
                                        Alan_rossman@fd.org

                                        /s/ Vicki Werneke
                                        VICKI RUTH ADAMS WERNEKE
                                        Assistant Federal Public Defender
                                        Capital Habeas Unit
                                        Vicki_werneke@fd.org

                                        1660 W. 2nd Street, Suite 750


                                          iii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 4 of 99 PAGEID #: 117312




                                       Cleveland, Ohio 44113
                                       (216) 522-4856/(216) 522-1951 (fax)

                                       Counsel for Plaintiff Melvin Bonnell




                                          iv
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 5 of 99 PAGEID #: 117313




                                       Memorandum in Support


                                         TABLE OF CONTENTS

   I.     Introduction ......................................................................................... 1
   II.    Procedural Background ...................................................................... 11
                  Background specific to Melvin Bonnell ...................................... 11
                  The Supreme Court’s Bucklew opinion provided guidance for
                  how the Baze-Glossip requirements should be applied here. ...... 14
   III.   This Court Should Grant Bonnell A Stay Of Execution And A
          Preliminary Injunction. ....................................................................... 21
                  Bonnell has a strong likelihood of success on the merits of
                  his constitutional claims. .......................................................... 24
                           Plaintiff Bonnell satisfies Glossip’s first prong: this
                           Court’s finding that a condemned inmate is sure or
                           very likely to suffer severe pain and needless suffering
                           is fully supported by the consolidated record which
                           should apply here, and by subsequently developed
                           evidence Bonnell will present. .......................................... 24
                           Plaintiff Bonnell will show a likelihood of success on
                           Glossip’s second prong, as further clarified
                           by Bucklew. ..................................................................... 32
                                    The relevant “availability” standard......................... 32
                                    The relevant “significant reduction” standard.......... 39
                           Plaintiff Bonnell satisfies Glossip’s second prong:
                           Bonnell can show more than one alternative that is
                           available and which would significantly reduce the
                           substantial risks of severe pain that Bonnell alleges
                           arise from Ohio’s three-drug execution protocol. .............. 41
                                    The firing squad alternative is available and
                                    would significantly reduce the substantial risks
                                    of severe pain that Bonnell alleges arise from
                                    Ohio’s three-drug execution protocol. ..................... 44
                                    The shooting alternative is available and would
                                    significantly reduce the substantial risks of
                                    severe pain that Bonnell alleges arise from
                                    Ohio’s three-drug lethal injection
                                    execution protocol. ................................................. 53



                                                         v
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 6 of 99 PAGEID #: 117314




                                   The alleged alternative involving the secobarbital
                                   MAID method is available and would
                                   significantly reduce the substantial risks of
                                   severe pain that Bonnell alleges arise from
                                   Ohio’s three-drug execution protocol. ..................... 62
                                   A wedge pillow is available and would
                                   significantly reduce a substantial risk of serious
                                   pain posed by the risk of obstruction under the
                                   current protocol...................................................... 76
          B.      Plaintiff Bonnell can establish that due to his invidual
                  physical characteristics he is sure or very likely to suffer
                  severe pain and needless suffering. ........................................... 76
                  This Court should grant Bonnell injunctive relief on his
                  claims that the use of expired execution drugs is
                  unconstitutional. ....................................................................... 80
                  This Court should grant Bonnell injunctive relief on his
                  equitable arguments against using expired drugs. ..................... 81
   IV.    Bonnell can establish the remaining injunctive relief factors
          for consideration................................................................................. 81
   A.     There is a substantial threat that Bonnell will suffer an irreparable
          injury if injunctive relief is not granted. .............................................. 81
                          1.       Bonnell will suffer irreparable injury as a matter
                                   of law. .................................................................... 82
                          2.       Bonnell will suffer irreparable injury as a matter
                                   of fact ..................................................................... 82
                  B.      Granting injunctive relief will not substantially harm
                          other parties and, even if there was some harm,
                          Bonnell’s potential injury outweighs any such
                          other harm. ..................................................................... 83
                  C.      The public interest would be served by issuing
                          injunctive relief. ............................................................... 84
   V.     There has been no undue delay in bringing Bonnell’s claims, so
          there is no presumption against a stay. .............................................. 86
   VI.    This Court Should Grant A Supplemental Hearing On This Motion. .... 87
   VII.   Conclusion and Prayer for Relief ......................................................... 88




                                                        vi
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 7 of 99 PAGEID #: 117315




   I.    Introduction

         The question before this Court is not whether Melvin Bonnell will suffer

   severe pain and needless suffering if executed with Ohio’s current three-drug

   execution protocol. The Court has already found, on the best expert testimony

   available and to the full merits standard of proof, that an inmate like Bonnell

   will. In re Ohio Execution Protocol Litig. (Henness), No. 11-1016, 2019 U.S. Dist.

   LEXIS 8200, *252 (S.D. Ohio Jan. 14, 2019). The best evidence available

   establishes that midazolam will not protect the condemned inmate from the

   horrific, severe pain and suffering associated with the second and third drugs

   in Ohio’s protocol. Id. at 251–52. Similarly, the record evidence already

   establishes that IV injections of the large midazolam dose cause the torturous

   “waterboarding” effects of pulmonary edema—where the condemned not only

   feels the horrific pain of the second and third drugs but struggles to breathe

   and experiences panic associated with drowning. Id. The pain and suffering is

   nothing less than “inhuman and barbarous.” In re Kemmler, 136 U.S. 436, 447

   (1890).

         Furthermore, Bonnell will demonstrate that the accumulated evidence

   supporting that conclusion has, tragically, only grown; additional executions

   using large IV-injected doses of midazolam have produced witness observations

   and post-mortem findings that corroborate the record previously created in this

   case, further bolstering this Court’s factual findings regarding Ohio’s three-

   drug midazolam protocol. Thus, although the record evidence is already
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 8 of 99 PAGEID #: 117316




   sufficient, Bonnell will provide further proof it is sure or very likely that

   condemned inmates will experience severe pain and suffering associated with

   Defendants’ lethal injection protocol drugs and their application during

   execution, because the condemned remain sensate in the absence of an

   initiatory drug that blocks that severe pain. Bonnell will add to the record even

   further proof that that midazolam is not, and never can be, an analgesic drug,

   and that an inmate who receives a 500 mg dose (or more) of midazolam is sure

   or very likely to be “conscious” enough to experience the serious pain and

   suffering from all three drugs, not just the second and third drugs in the

   protocol. See Campbell v. Kasich, 881 F.3d 447, 450 (6th Cir. 2018); Fears v.

   Morgan, 860 F.3d 881, 886 (6th Cir. 2017) (en banc).

         Bonnell thus satisfies the first prong from the Supreme Court’s test

   articulated in Baze v. Rees, 553 U.S. 35, 50–52 (2008), Glossip v. Gross, 135

   S.Ct. 2726, 2737 (2015), and reiterated in Bucklew v. Precythe, 139 S.Ct. 1112,

   1121 (2019). The only question that remains unanswered as to the Glossip

   inquiry before this Court, then, is whether Plaintiff Bonnell can provide

   sufficient evidence to demonstrate a likelihood of success on the merits of the

   second part of his proof burden under Baze, Glossip, and Bucklew. He can,

   and he will.

         To satisfy his burden under that second prong, Bonnell must show that

   any of his alleged alternatives are available, and that they would significantly

   reduce a substantial risk of severe pain posed by the current execution

   protocol. This Court previously found insufficient evidence to demonstrate that



                                             2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 9 of 99 PAGEID #: 117317




   two alternative lethal injection methods would satisfy these two subparts of the

   second Glossip prong. Plaintiff Henness’s appeal of that determination remains

   pending. But Bonnell will present evidence at the upcoming evidentiary

   hearing to build on that record and demonstrate that he satisfies Glossip’s

   second prong as further refined in Bucklew.

         As to the first part, Bonnell alleges, and will show a likelihood of success

   that he can prove, several alternatives that are available. They are feasible and

   readily implemented with ordinary transactional effort, without any reasonable

   and legitimate penological reason for the State to refuse to use them. And on

   the second part, Bonnell will demonstrate that his alleged alternatives will

   significantly reduce the substantial risks of severe pain he alleges the State’s

   current execution protocol poses.

         Specifically, Bonnell will demonstrate that each of the following

   alternative execution manners and methods satisfies his burden:

             1) execution by firing squad;

             2) execution by shooting;

             3) execution by oral injection of 10-15 grams of secobarbital mixed
                with four ounces of sweet liquid;

         As to the first two of those alternatives, Bonnell will present documentary

   and witness testimony to meet his burden on availability: both alternatives

   should be available via ordinary transactional effort to the State. That is, both

   alternatives are feasible and readily implemented. In addition, the State has

   not “refused” to implement either alternative, and it cannot reasonably and

   legitimately do so. As such, there is no justified State-based impediment or


                                             3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 10 of 99 PAGEID #: 117318




   barrier to implementing either alternative. Neither alternative is an

   experimental way of causing death, whether in an execution context or

   otherwise. Both alternatives have a track record of being tried and successfully

   used to cause death in other jurisdictions, including in executions. Both would

   preserve the dignity of the procedure—an interest that Defendants have already

   conceded is a subordinate concern to exposing the inmate to as little pain as

   possible. And neither alternative presents any difficulties for the State, using

   good faith efforts, to obtain the necessary equipment, supplies, and trained

   personnel, nor any other difficulties in implementing an execution using those

   alternatives. In short, both alternatives involving firearms should be available

   to Ohio.

         Further, Bonnell will also present evidence to meet his burden on the

   comparative “reduction of risk” inquiry because both of his firearms-involved

   alternatives significantly—that is, clearly and considerably—reduce the

   substantial risks of severe pain and suffering Bonnell currently faces if

   executed with Ohio’s current protocol. Bonnell need only show that his

   alternatives would reduce the risks of severe pain he alleges the current

   protocol poses. And although Bonnell need not present a pain-free alternative

   to satisfy his comparative burden, eliminating a risk of severe pain entirely

   would, by definition, satisfy that burden, as would alleging an alternative that

   would, in fact, be essentially pain-free. Compared to Ohio’s current method,

   both firearms-involved alternatives eliminate entirely any risk of serious pain

   and suffering that Bonnell alleges regarding Ohio’s current protocol. Neither



                                           4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 11 of 99 PAGEID #: 117319




   alternative poses any risk of severe pain from: acute pulmonary edema; severe

   burning sensations following IV injection of that much highly acidic

   midazolam; or problems obtaining and maintaining peripheral IV access. Both

   alternatives, when measured against the identified risks of severe pain and

   suffering posed by the second and third drugs in Ohio’s current protocol,

   clearly and considerably reduce those risks because they eliminate entirely any

   risk of serious pain and suffering associated with the second and third drugs.

   In fact, under the shooting alternative, Bonnell would sustain fatal wounds

   virtually instantly, even faster than signals of external stimuli can be relayed to

   the brain and processed, and thus death under that alternative would be

   virtually painless—eliminating and therefore significantly reducing the

   substantial risks in the current protocol that Bonnell has alleged. Similarly,

   death by firing squad would occur rapidly and relatively painlessly, without any

   of the identified risks of severe pain Bonnell alleges Ohio’s current lethal

   injection protocol poses.

         As for Bonnell’s lethal injection alternative, Plaintiff Henness presented

   this Court with evidence regarding this alternative (along with another that

   Bonnell is not pleading) to show that it is readily available with ordinary

   transactional effort. Further, Bonnell will add new evidence demonstrating

   that his pled lethal injection alternative is available. That is, the secobarbital

   lethal injection alternative is feasible and readily implemented with ordinary

   transactional effort, while the State has not “refused” to implement the

   alternative, and it cannot reasonably and legitimately do so.



                                            5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 12 of 99 PAGEID #: 117320




         Defendants have already conceded the medical supplies necessary to

   orally administer the lethal injection alternative are available. (See Defs.’

   Answer, ECF No. 2232, PageID 107989-90.) Bonnell intends to present

   evidence to establish that secobarbital can be obtained through ordinary

   transactional effort. And, as this Court has already found, Defendants should

   be able to implement this lethal injection alternative to carry out an execution

   because this method can be administered by those with a level of training

   possessed by the Execution Team Member Defendants. (See ECF No. 2133,

   PageID 105258–59, 105263–64.)

         Additionally, Bonnell will demonstrate that this lethal injection

   alternative is available because the State has not genuinely or justifiably

   refused to implement the alternative, and it cannot reasonably and legitimately

   do so. This lethal injection alternative does not pose an experimental way of

   causing death. This alternative has an extensive track record of being tried

   and successfully used to cause death in other jurisdictions in the Medical Aid

   in Dying (“MAID”) context, and the drug will act on the human body the same

   way in an execution chamber. This method of lethal injection would preserve

   the dignity of the procedure—an interest that Defendants have already

   conceded is a subordinate concern to exposing the inmate to as little pain as

   possible. And this alternative does not present any difficulties for the State,

   using good faith efforts, to obtain the necessary equipment, supplies, and

   trained personnel, and does not present any difficulties in implementing an




                                            6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 13 of 99 PAGEID #: 117321




   execution using that manner of causing death. In short, this lethal injection

   alternative should be available to Ohio.

         Furthermore, Plaintiff Henness presented this Court with evidence

   regarding this lethal injection alternative to show that it would significantly

   reduce the risks of severe pain and suffering he alleged the current lethal

   injection method poses. This Court previously concluded, on that evidence,

   that any risk of pain from the insertion of the administration mechanism under

   the alternative—a feeding tube—would be “effectively mitigated by the

   application of a topical anesthetic,” Henness, 2019 U.S. Dist. LEXIS, at *247,

   which is a significant reduction in the risk of pain caused by establishing

   peripheral IV access in the inmate. This Court also concluded that this lethal

   injection alleged alternative would likely render the inmate insensate and afford

   him a pain-free death. Id. When the current method poses several identified

   risks of severe, torturous pain and needless suffering that are sure or very

   likely to occur, providing a “pain-free death” is, by definition, a significant

   reduction in the identified and demonstrated substantial risks of severe pain

   posed by the current execution method.

         Further, Bonnell will add new evidence to meet his burden on the

   comparative “reduction of risk” inquiry because his lethal injection alternative

   significantly—that is, clearly and considerably—reduces the substantial risks

   of severe pain and suffering Bonnell currently faces if executed with Ohio’s

   current protocol. Like the firearms alternatives, the lethal injection alternative,

   when compared to Ohio’s current protocol, eliminates entirely any risk of



                                              7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 14 of 99 PAGEID #: 117322




   serious pain and suffering that Bonnell alleges regarding Ohio’s current

   protocol. The alternative does not pose any risk of severe pain from: acute

   pulmonary edema; severe burning sensations following IV injection of that

   much highly acidic midazolam; or problems obtaining and maintaining

   peripheral IV access. The alternative, when measured against the identified

   risks of severe pain and suffering posed by the second and third drugs in

   Ohio’s current protocol, clearly and considerably reduces those risks because it

   eliminates entirely any risk of serious pain and suffering associated with the

   second and third drugs. In fact, the alleged lethal injection alternative

   eliminates any risk of experiencing severe pain and suffering at all, and

   therefore significantly reduces the substantial risks in the current protocol that

   Bonnell has alleged. Unlike the current three-drug midazolam protocol, this

   alternative contains a true pain-blocking drug: a barbiturate.

         Bonnell will also present additional evidence to demonstrate that the

   alleged secobarbital alternative eliminates entirely the risk of severe pain and

   suffering from developing acute pulmonary edema after peripheral IV injection

   of a 500 mg dose of midazolam, thus significantly reducing that risk in

   comparison to the current protocol. Specifically, there is no risk of severe pain

   and suffering from developing pulmonary edema using the alternative lethal

   injection method. Administering the drug orally, rather than 500 mg or more

   of midazolam via peripheral IV injection, would ensure that the inmate is

   rendered insensate long before any pulmonary edema might possibly develop.

   Even if any pulmonary edema developed during an execution using this lethal



                                           8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 15 of 99 PAGEID #: 117323




   injection alternative, the inmate would not be sensate to it, unlike in the

   current protocol, because this alternative includes a large dose of a pain-

   blocking drug.

         Further, any pulmonary edema that might develop following

   administration of the lethal injection alternative would be cardiogenic, an

   entirely different type of pulmonary edema, arising from a different cause, on a

   much slower timeline compared to the current protocol. By comparison, the

   acute pulmonary edema that develops following IV injection of high doses of

   midazolam is non-cardiogenic, caused by increased damage to the delicate

   capillaries and lung tissue directly by the acidic midazolam, allowing fluid to

   build rapidly. It is the effect of damage wrought by injecting a massive amount

   of acid directly into the blood stream, where it travels, unbuffered, to the heart

   and then quickly to the lungs where it immediately begins to destroy the

   capillaries and other lung tissue. The secobarbital alternative does not pose

   that problem, because it involves oral injection.

         Any cardiogenic pulmonary edema that might develop after oral

   administration of the lethal injection alternative would develop on a much

   slower timeline as compared to the acute non-cardiogenic pulmonary edema

   caused by Ohio’s current protocol, which begins to develop almost immediately

   after injection. And again, the alternative includes a pain-blocking drug, which

   would take effect before any cardiogenic pulmonary edema developed and keep

   the inmate insensate throughout the rest of the execution, unlike the current




                                           9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 16 of 99 PAGEID #: 117324




   protocol which will not render or keep the inmate insensate at any point, no

   matter how large the dose of midazolam.

         As to the Glossip inquiry before this Court at the September 24, 2019 –

   October 3, 2019 preliminary injunction hearing, Bonnell will present evidence

   to demonstrate that his pled lethal injection alternative eliminates—and

   thereby significantly reduces—the risk of severe pain from acute pulmonary

   edema as compared to the current protocol.

         Bonnell will also present evidence, at a supplemental hearing, if ordered

   by this Court, evidence concerning his individual physical characteristics. At

   that hearing, Bonnell will demonstrate there is a strong likelihood that due to

   an increased risk because of his individual characteristics, he can establish

   that he is sure or very likely to be subjected to severe pain and suffering

   associated with Defendants’ three-drug midazolam lethal injection protocol.

   This will be expounded upon below.

         Lastly, Bonnell will present evidence that the Defendant use of expired

   execution drugs or drugs past their use-by date violates the Eighth

   Amendment, and the Equal Protection Clause of the Fourteenth Amendment

   (see e.g., Fourth Amended Omnibus Complaint (ECF No. 1252, ¶¶891-893,

   910, PageID 45637-38, 45644; Fourth Cause of Action, ¶¶ 1329 et seq.), as

   well as equitable principles of judicial estoppel.

         In sum, this Court has already found, on evidence previously admitted,

   that Ohio’s current three-drug midazolam protocol will “almost certainly

   subject [a condemned inmate] to severe pain and needless suffering,” satisfying



                                           10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 17 of 99 PAGEID #: 117325




   Glossip’s first prong. And Bonnell will present new, corroborating evidence that

   further bolsters that conclusion. Also, Bonnell will present evidence that his

   alleged execution alternatives are “feasible” and “readily implemented” with

   ordinary transactional effort, while the State has not genuinely refused to

   implement any of the alternatives, and it cannot reasonably and legitimately do

   so, leaving no justified State-based impediment to implementing any of

   Bonnell’s alleged alternatives. Each alternative is thus “available” under Baze,

   Glossip, and Bucklew. And, finally, Bonnell will present evidence to establish

   that each of his alleged alternatives clearly and considerably reduces the

   identified risks of severe pain posed by the State’s current execution protocol.

            Accordingly, Bonnell can demonstrate it is likely that he will prevail on

   the merits of his claims that Ohio’s three-drug midazolam execution protocol is

   cruel and unusual punishment barred by the Eighth Amendment. He can also

   satisfy the other equitable considerations to warrant injunctive relief.

            This Court should therefore grant a preliminary injunction and stay of

   execution. This Court should further grant a supplemental hearing, date to be

   set following any of the previously scheduled executions, should they take

   place.


   II.      Procedural Background

                  Background specific to Melvin Bonnell

            By order of the Supreme Court of Ohio issued April 14, 2015, as

   subsequently modified by Former Defendant Governor Kasich’s warrants of

   reprieve, and a subsequent reprieve issued by Defendant Governor DeWine,


                                             11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 18 of 99 PAGEID #: 117326




   Defendants will attempt to execute Plaintiff Bonnell on February 12, 2020, at

   or about 10:00 a.m., at the Southern Ohio Correctional Facility (“SOCF”).

   Bonnell believes that Defendants will use the Execution Protocol effective

   October 7, 2016.1 Specifically, Bonnell believes that Defendants will use the

   three-drug option in the Execution Protocol that includes peripheral IV

   injection of midazolam, a paralytic, and potassium chloride.

         Bonnell filed an Individual Supplemental Complaint on April 12, 2018.

   (ECF No. 1520). The Defendant’s Answered his Individual Supplemental

   Complaint on May 9, 2018. (ECF No. 1631). This Court ordered Bonnell’s case

   to be consolidated with Plaintiffs Jackson and Hanna on August 20, 2019.

   (ECF No. 2378). As such, Bonnell filed a Motion for Leave to Amend his

   Individual Supplemental Complaint on August 22, 2019, which this Court

   granted via notation order the same day (ECF Nos. 2391, 2392). Bonnell then

   filed his Second Amended Individual Supplemental Complaint on August 23,

   2019 (ECF No. 2399). Bonnell filed Objections to this Court’s Scheduling Order

   on August 27, 2019. (ECF No. 2403). On August 29, 2019, this Court, again,

   ordered that Plaintiffs Bonnell, Hanna, and Jackson be consolidated as to the

   issues they hold in common. (ECF No, 2418). However, this Court rendered the

   scheduling order premature as to Bonnell and Hanna’s individualized claims.

   Id. Now, in accordance with this Court’s litigation schedule (ECF No. 2275,

   PageID 110817), which ordered Plaintiffs Hanna, Kareem Jackson, and Bonnell



         All references herein to Defendants’ protocol shall mean the version of
         1

   DRC Policy 01-COM-11 effective October 7, 2016, unless otherwise specified.


                                          12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 19 of 99 PAGEID #: 117327




   to file “any motions for preliminary injunction no later than September 3,

   2019,” Bonnell is hereby filing this instant motion.

         Because the Court is familiar with the long history of this case, and in

   the interests of brevity, Bonnell does not repeat here the full history of this case

   as included in Plaintiffs Phillips, Tibbetts, and Otte’s Motions for Preliminary

   Injunction (ECF Nos. 714, 715, 718), and in the Motions for Injunctive Relief

   subsequently filed by Plaintiffs Tibbetts and Campbell (ECF Nos. 1261, 1262),

   and by Plaintiff Henness (ECF No. 1929). Rather, Bonnell will reference that

   history as necessary throughout this motion.

         This Court denied injunctive relief to Plaintiffs Campbell and Tibbetts, In

   re Ohio Execution Protocol Litig. (Campbell & Tibbetts), No. 2:11-cv-1016, 2017

   U.S. Dist. LEXIS 182406 (S.D. Ohio Nov. 3, 2017), which the Sixth Circuit

   affirmed, Campbell v. Kasich, 881 F.3d 447 (6th Cir. 2018). The Court also

   recently denied Plaintiff Henness’s motion for injunctive relief, although the

   Court expressly found, to a trial level of proof, that the record evidence now

   demonstrates that executing an inmate using Defendants three-drug

   midazolam execution protocol will cause the inmate to certainly or very likely

   suffer severe pain and unnecessary suffering akin to torture such as

   waterboarding. (ECF No. 2133, PageID 105266; see also ECF No. 2142, PageID

   105755). Nevertheless, the Court explained, it was constrained to deny relief

   based on the Supreme Court’s decision in Glossip v. Gross, 135 S. Ct. 2726

   (2015). The Court believed that Plaintiff Henness had not produced enough

   evidence to demonstrate an alleged alternative execution method that was



                                           13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 20 of 99 PAGEID #: 117328




   available and which significantly reduced the substantial risk of severe pain

   and suffering posed by Defendants’ three-drug protocol. (ECF No. 2133,

   PageID 105267). Plaintiff Henness appealed that decision to the Sixth Circuit,

   where it remains pending. Plaintiff Bonnell will present additional, new

   evidence to further demonstrate his burden of proof on the availability and

   substantial reduction subparts of Glossip’s second prong, as well as additional,

   new evidence to further bolster his burden of proof about the risks of severe

   pain and suffering posed by Ohio’s three-drug protocol.


                The Supreme Court’s Bucklew opinion provided guidance for
                how the Baze-Glossip requirements should be applied here.

         The Supreme Court in Bucklew reiterated that the Baze-Glossip test’s

   second prong has two subparts: (1) a prisoner must “carry his burden of

   showing a readily available alternative”; and (2) he must “show that [the

   alternative] would significantly reduce a substantial risk of severe pain” that

   the prisoner alleges the current protocol poses. 139 S.Ct. at 1130 (emphasis

   added).2 At various points in Bucklew, the Court expounded on these two

   subparts, providing more clarity and guidance on what each part entailed.

         First, the Court repeated throughout the opinion that whether an alleged

   alternative is “available” is the bottom-line inquiry for the first subpart of

   Glossip’s second prong. See, e.g., id. at 1126 (“[I]dentifying an available




         2 Bonnell will refer to these two requirements, throughout this motion, as
   the “availability” subpart, and the “significant reduction of risk” (or “significant
   reduction”) subpart, or words to that effect.


                                            14
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 21 of 99 PAGEID #: 117329




   alternative is a ‘requirement of all Eighth Amendment method-of-execution

   claims’ alleging cruel pain.”); id. at 1127 (noting comparison of current protocol

   to “available alternatives” or “other available methods”); id. at 1128–29

   (cautioning that the burden under Glossip’s second prong should not be

   “overstated,” because “we see little likelihood that an inmate facing a serious

   risk of pain will be unable to identify an available alternative”); see also id. at

   1135–36 (Kavanaugh, J., concurring (stating the test as “whether the inmate

   must identify an available alternative method of execution that would

   significantly reduce the risk of severe pain”)); id. (twice repeating the majority’s

   caution that the alternative-method requirement should not be “overstated”

   because there is “‘little likelihood that an inmate facing a serious risk of pain

   will be unable to identify an available alternative’”). Thus, “available” is the

   required showing.

         Second, the Court further clarified that point by confirming that the

   standard announced in Chief Justice Roberts’s Baze concurrence, was,

   following Glossip, the controlling test. Bucklew, 139 S.Ct. at 1125. Under that

   standard, an inmate must identify an available alternative. The Court then

   further unpacked that requirement, reiterating that an alleged alternative is

   “available” if it is a “feasible and readily implemented alternative method of

   execution” that “the State has refused to adopt without a legitimate penological

   reason.” Id. (citing Glossip, 135 S.Ct. at 2732–38, and Baze, 553 U.S. at 52).

   That available alternative must also meet the comparative reduction subpart,




                                            15
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 22 of 99 PAGEID #: 117330




   the Court reiterated, because it must be shown to “significantly reduce a

   substantial risk of severe pain” posed by the current protocol. Id.

         Third, the Court provided further guidance on the Baze-Glossip second

   prong test in Section III of its opinion by applying that test to Mr. Bucklew’s

   evidence. Id. at 1129. Once again, the Court stated the broad “availability”

   requirement in more granular terms, followed immediately by the “significant-

   reduction” requirement. Specifically, the Court asked, “[h]as he identified a

   feasible and readily implemented alternative method of execution the State

   refused to adopt without a legitimate [penological] reason” [i.e., the availability

   test], “even though it would significantly reduce a substantial risk of severe

   pain?” [i.e., the significant reduction test]. Id.

         Along the same lines, a State’s refusal to implement an alleged

   alternative might make the alternative unavailable. But the Court confirmed

   that a prisoner can show that an alleged alternative is readily implemented

   even if a State has actually refused to use it, if a State’s refusal is not for a

   “legitimate penological reason,” id. at 1125, or if the State’s refusal was

   “unreasonable,” id. (inquiring about whether a State “has unreasonably refused

   to alter its method of execution”).

         That is, if the State cannot reasonably and legitimately refuse to

   implement and alleged alternative, then the alternative would be available. Or,

   stated differently, the Court’s analysis asks whether there is an impediment to

   implementing the alleged alternative based on a sufficiently justified State

   refusal to adopt it. If so, then an alleged alternative would not be “available,”



                                             16
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 23 of 99 PAGEID #: 117331




   as Bucklew concluded based on the record evidence involving nitrogen hypoxia.

   139 S.Ct. at 1129–30. Of course, if the State has not actually “refused” to use

   an alleged alternative, then there is no impediment to implementing it.

   Likewise, if the State has refused to use an alleged alternative but failed to

   provide any reasoned justification for that refusal, then that refusal would also

   not justifiably prevent implementing the alternative. Similarly, if the State

   refused to use an alleged alternative and gave a stated reason, but the

   explanation was unreasonable, or not actually related to a legitimate,

   penological interest, then, once again, that refusal would not be a reason why

   the alternative could not be implemented. See id. at 1129–33. Under any of

   those scenarios, there would be no State impediment to the alleged alternative.

         The Court next provided guidance on how to assess these two subparts.

   In Section III.A, the Court analyzed whether Mr. Bucklew had satisfied the

   availability subpart. The Court once again reiterated that if an alternative

   execution manner or method is “theoretically feasible” and “readily

   implemented,” and if there is no impediment to implementation posed by a

   justified State refusal to adopt the alternative, then the method is “available”

   under Baze and Glossip.3 See Bucklew, 139 S.Ct. at 1129–30. The Court




         3 And of course, an alternative would be available if a State has in fact
   adopted it via applicable state law, because in such circumstances the State
   has not refused to use the alternative at all. Price v. Comm’r, Alabama Dep’t of
   Corr., 920 F.3d 1317, 1327–28 (11th Cir. 2019) (holding under Bucklew that “If
   a State adopts a particular method of execution . . . it thereby concedes that
   the method of execution is available to its inmates.”).


                                           17
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 24 of 99 PAGEID #: 117332




   faulted Mr. Bucklew for failing to present evidence to satisfy that test, thereby

   providing guidance for what evidence would.

         A prisoner can satisfy the availability test, the Court explained, if he can

   show evidence that his alleged alternative could be carried out “relatively easily

   and reasonably quickly.” Id. at 1129 (citation omitted). He can show his

   alleged alternative is “not just theoretically ‘feasible’ but also ‘readily

   implemented’” by producing evidence to demonstrate that his alleged alterative

   is not experimental—is not “untried and untested”—at causing death. Id. at

   1129–30. A prisoner can show that his alleged alternative would be similarly

   effective at causing death as the current protocol by showing a “track record of

   successful use” causing death. Id. Those matters can be shown by, for

   example, the alternative’s use in another jurisdiction’s execution protocol, or by

   some other evidence of its efficacy at causing death. Id. at 1130 (citing Baze,

   553 U.S. at 57). A prisoner should also demonstrate that the State should be

   able to implement the alleged alternative and procure the necessary supplies,

   materials and personnel to carry it out with ordinary transactional effort. Id. at

   1129; Fears, 860 F.3d at 891. Finally, a prisoner should show that there is no

   justified State-based impediment to using an alleged alternative. Bucklew, 139

   S.Ct. at 1129–30.

         The Court identified four examples of when, depending on the evidence, a

   State’s refusal to adopt an alleged alternative might be considered sufficiently

   justified and reasonable as to make an alleged alternative “unavailable.” First,

   if the alternative would be experimental in causing death in that there is no



                                             18
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 25 of 99 PAGEID #: 117333




   evidence to demonstrate the efficacy of causing death. Bucklew, 139 S.Ct. at

   1129–30 (citing Baze, 553 U.S. at 57). Second, if the State, having made

   demonstrated good faith efforts, cannot procure access to certain critical

   aspects of the alternative, such as necessary supplies. Id. at 1125. Third, if

   the alternative would not preserve the dignity of the procedure compared to the

   current protocol. Id. And fourth, if the alterative would require involvement of

   persons whose professional ethics rules or traditions would impede their

   participation. Id. Notably, the Court rejected the argument that a State’s law

   limiting the scope of authorized manners of execution can be a legitimate

   penological justification for a State’s refusal to adopt an alleged alternative. Id.

   at 1128; see also id. at 1135–36 (Kavanaugh, J., concurring).

         The Court then turned, in Section III.B, to the “significant reduction”

   subpart. See id. at 1130–33; see also id. at 1125 (stating that the “risk of pain

   associated with the State’s” current protocol must be “substantial when

   compared to a known and available alternative”).

         The Court emphasized that the inquiry is a comparative one, evaluating

   the risks of pain the prisoner has alleged the State’s current protocol causes

   with the risks arising from the alleged alternative. Id. at 1130. The Court

   further explained that a “minor reduction in risk is insufficient; the difference

   must be clear and considerable.” Id. That is, if the alleged alternative clearly

   and considerably reduces the identified and alleged risk(s) of severe pain posed

   by the current execution protocol, then it satisfies the “significant-reduction”

   subpart of Glossip’s second prong.



                                           19
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 26 of 99 PAGEID #: 117334




         The Court then assessed Mr. Bucklew’s alleged harms posed by the

   State’s current protocol and concluded that the evidence showed those risks

   were extremely limited or not actually present under Missouri’s execution

   protocol, or that using the alleged alternative would not actually reduce the

   identified alleged risks. Id. at 1130–33.

         The Court ultimately concluded that Mr. Bucklew had failed to provide

   sufficient evidence to satisfy the availability subpart, id. at 1129, and that

   “even if [Bucklew’s alleged alternative] were a feasible and readily implemented

   alternative to the State’s chosen method, [he] has still failed to present any

   evidence suggesting that it would significantly reduce his risk of pain” alleged

   under Missouri’s current protocol, id. at 1133.

         Even before Bucklew, this Court in its Henness opinion applied the two-

   part Glossip test, including the two sub-parts of the second Glossip prong. (See

   ECF No. 2133, PageID 105263 (assessing whether the evidence demonstrated

   that Henness’s proposed alternatives were “feasible, readily implemented, and

   in fact significantly reduce[d] a substantial risk of severe pain” (citing Glossip,

   135 S. Ct. at 2737); see also id. at PageID 105264 (finding insufficient evidence

   to demonstrate alleged alternatives would significantly reduce the risk of severe

   pain caused by developing acute pulmonary edema, “precisely the pain that the

   Court has found midazolam is sure or very likely to cause”). The same test still

   applies following Bucklew, with additional guidance from the Supreme Court.




                                            20
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 27 of 99 PAGEID #: 117335




   III.   This Court Should Grant Bonnell A Stay Of Execution And A
          Preliminary Injunction.

          The purpose of preliminary injunctive relief is to preserve the status quo

   until the rights of the parties can be fairly and fully litigated through a final

   hearing or trial on the merits of a permanent injunction. See Texas v.

   Camenisch, 451 U.S. 390, 395 (1981); Performance Unlimited v. Questar

   Publishers, 52 F.3d 1373, 1378 (6th Cir. 1995). A stay is warranted when the

   inmate seeks additional time to raise his claims beyond what his scheduled

   execution date allows. See Martiniano v. Bell, 454 F.3d 616 (6th Cir. 2006).

          In considering whether injunctive relief in the form of a preliminary

   injunction is justified, this Court must consider: (1) whether Bonnell has

   demonstrated a strong likelihood of success on the merits; (2) whether Bonnell

   will suffer irreparable harm in the absence of equitable relief; (3) the probability

   that granting the injunction will cause substantial harm to others; and (4)

   whether the public interest will be advanced by issuing the injunction. Miller v.

   City of Cincinnati, 622 F.3d 524, 533 (6th Cir. 2010). No single factor is

   determinative. Michigan Bell Tel. Co. v. Engler, 257 F.3d 587, 592 (6th Cir.

   2001). The four factors are to be balanced; they are not prerequisites to be

   met. Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511

   F.3d 535, 542 (6th Cir. 2007) (citing Jones v. City of Monroe, 341 F.3d 474, 476

   (6th Cir. 2003) and In re: De Lorean Motor Co., 755 F.2d 1223, 1228 (6th Cir.

   1985)). Accordingly, the degree of likelihood of success required to obtain a

   preliminary injunction may depend on the strength of the other three factors.

   De Lorean Motor Co., 755 F.2d at 1229.


                                            21
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 28 of 99 PAGEID #: 117336




         The same factors apply for injunctive relief in the form of a stay of

   execution. Hill v. McDonough, 547 U.S. 573, 584 (2006). Additionally, in

   considering whether to grant a stay of execution, the Court may also consider

   whether an inmate has delayed unnecessarily in bringing a claim. Nelson v.

   Campbell, 541 U.S. 637, 649-50 (2004). Granting a stay of execution along

   with a preliminary injunction is proper. See Nken v. Holder, 556 U.S. 418,

   428–29 (2009) (distinguishing between a stay, which suspends the source of

   authority to act and “operates upon the judicial proceeding itself,” and an

   injunction, which prohibits persons from taking any action because it “is

   directed at someone, and governs that party’s conduct”).

         Although Bonnell seeks a stay of execution and a preliminary injunction

   on a few of his claims, it is not necessary for him to demonstrate a likelihood of

   success on the merits of each of the claims in his complaint, or even on each of

   the claims in his injunctive relief motion; any of the asserted grounds, if

   sufficiently established at this juncture, entitles Bonnell to preliminary

   injunctive relief and a stay of execution. Nevertheless, Bonnell has a strong

   likelihood of success on the merits of his Eighth Amendment claims alleging a

   sure or very likely risk of suffering severe pain and suffering from Defendants’

   three-drug midazolam lethal injection protocol. Bonnell also has a strong

   likelihood of success on the merits of his supplemental claims alleging a sure

   or very likely risk of suffering severe pain and suffering from Defendant’s three-

   drug midazolam lethal injection protocol due to, and exacerbated by, his

   individual physical characteristics.



                                           22
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 29 of 99 PAGEID #: 117337




         Defendants intend to try to execute Bonnell using their 2016 Execution

   Protocol. That Protocol exposes Bonnell to serious constitutional violations in

   the course of carrying out his lethal-injection execution. Among the aspects of

   the Protocol that pose constitutional problems is the provision allowing

   Defendants to carry out an execution using a three-drug execution method

   requiring peripheral intravenous injection of a large dose of midazolam, a

   paralytic drug, and potassium chloride. Defendants have now carried out three

   executions using this three-drug midazolam protocol: Ronald Phillips, Gary

   Otte, and Robert Van Hook. Defendants have carried out one other execution

   using midazolam as well, that of Dennis McGuire. And they attempted—but

   failed—to carry out another execution using the peripheral IV-injected three-

   drug midazolam protocol in November 2017, that of Alva Campbell, Jr. Each of

   those executions presented evidence that put Defendants on notice of serious

   problems with the current protocol. Likewise, several other executions in other

   jurisdictions using the same or functionally similar protocols provided further

   evidence of unconstitutional problems.

         If the Court permits Defendants to proceed with Bonnell’s execution, the

   evidence already in the record of this consolidated case regarding a paralytic

   drug, potassium chloride, and use of peripherally injected large doses of

   midazolam as part of a lethal injection protocol sufficiently demonstrates that

   Defendants will subject Bonnell to unconstitutional pain and suffering.




                                          23
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 30 of 99 PAGEID #: 117338




                Bonnell has a strong likelihood of success on the merits of his
                constitutional claims.

         “The preliminary injunction posture of the present case . . . requires

   [Bonnell] to establish a likelihood that [he] can establish both that [Ohio’s]

   lethal injection protocol creates a demonstrated risk of severe pain and that the

   risk is substantial when compared to the known and available alternatives.”

   Glossip, 135 S.Ct. at 2737. Bonnell can satisfy the first and most important of

   the injunctive relief factors for consideration; Bonnell’s evidence will show a

   strong likelihood that he will prevail on the merits of his claims under the

   controlling standards. This Court should fully hear and consider that

   evidence, particularly in light of his new, confirmatory evidence on Glossip’s

   first prong, and his new evidence and arguments to satisfy Glossip’s

   second prong.

                      Plaintiff Bonnell satisfies Glossip’s first prong: this
                      Court’s finding that a condemned inmate is sure or very
                      likely to suffer severe pain and needless suffering is fully
                      supported by the consolidated record which should apply
                      here, and by subsequently developed evidence Bonnell
                      will present.

         This Court concluded: “If Ohio executes [a condemned inmate] under its

   present protocol, it will almost certainly subject him to severe pain and

   needless suffering” because midazolam “does not have any analgesic effect,”

   will “cause the ‘waterboarding’ effects of pulmonary edema,” and will also not

   block the excruciating pain from the paralytic and potassium chloride. (ECF

   No. 2133, PageID 105266–67.) This Court heard the extensive proof in this

   consolidated litigation and carefully considered the science of midazolam.



                                           24
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 31 of 99 PAGEID #: 117339




         Plaintiff Henness presented proof that persons subjected to execution

   using a lethal injection protocol involving peripheral IV injection of large doses

   of midazolam manifest patent signs of severe pain and unnecessary suffering,

   and this Court concluded Henness’s experts were more credible than

   Defendants’ outliers who claimed the contrary. Although Bonnell, like Plaintiff

   Henness, does not concede that he must prove his claims to the full level of a

   merits trial in this injunctive relief proceeding, the fact remains that Plaintiff

   Henness proved his burden under Glossip’s first prong to an extremely high

   level of proof—approaching and/or meeting that required for relief on the

   merits—and the same evidence should establish the same for Bonnell. (See

   ECF No. 2142, PageID 105766 (“Because appellate courts seem to treat

   execution dates as sacrosanct, plaintiffs must prove their case on preliminary

   injunction.”).) That is, unlike in proceedings in which other inmates’

   challenges failed for lack of sufficient evidence, the Court has now found

   sufficient evidence exists in the record to satisfy Glossip’s first prong.

         This Court has already ordered the evidence from the Henness record

   admitted for Jackson’s injunctive relief proceedings. (Order, ECF No. 2191.)

   Since Plaintiffs Hanna and Bonnell are now consolidated (Order ECF Nos.

   2378, 2491) in that action and hearing, that same evidence should also

   admitted on behalf of those Plaintiffs as well. Accordingly, the Court should

   either adopt its prior factual findings regarding that evidence as to Bonnell, or

   reach the same findings on the same evidence, and then provide any further

   findings as it sees fit. Cf. Br. of State Appellees, Henness v. DeWine, 6th Cir.



                                            25
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 32 of 99 PAGEID #: 117340




   Case No. 19-3064, Doc. No. 33, 56–74 (June 28, 2019) (accusing the Court in

   Henness of clearly erring in its factual findings and reasoning on Glossip prong

   1 when it relied on the established scientific consensus of pre-eminent experts).

         But there is more. As this Court previously noted, “science operates on

   the accumulation of new data. Indeed, it is the essence of the scientific method

   to continue to test previously reached conclusions against newly accumulated

   data.” (Order, ECF No. 2133, PageID 105252 (citations omitted).) “A

   hypothesis that survives testing against new data becomes thereby stronger.”

   (Id.) And Bonnell will provide even more evidence on the first Glossip prong, on

   which the Court should provide further factual findings, consistent with and

   beyond its previous findings to eliminate any question about what the science

   demonstrates, regardless of any attempts by Defendants to muddy the

   complicated waters. After repeatedly arguing that past Plaintiffs in this

   consolidated case needed to demonstrate a scientific consensus about

   midazolam to prevail on Glossip’s first prong, Defendants in their merit brief

   recently filed in the Sixth Circuit faulted this Court’s approach in a

   breathtakingly brazen way—by criticizing the Court for acknowledging the

   scientific consensus about midazolam:

                As an initial matter, the District Court’s reasoning
                consists entirely of an appeal to authority. The Court
                concluded that experts “preeminent in their fields”
                testified that the “consensus” about midazolam is that
                it will not work to make the inmate insensate. Id,
                PageID#105252. But it offered no analysis of why the
                “consensus” position (as opposed to the minority
                position) is in fact correct. This democratic approach to
                science is indefensible.



                                           26
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 33 of 99 PAGEID #: 117341




   Br. of State Appellees, Henness v. DeWine, 6th Cir. Case No. 19-3064, Doc. No.

   33, 34 (June 28, 2019). The Court’s findings were invalid, Defendants argued,

   because it relied just on a “show of hands” among experts and disregarded the

   conceded outlier position. Id. at 55. Defendants accused the Court of making

   factual findings simply by concluding that “more people agree with Henness’s

   position, so he must be right.” Id. In Defendants’ view, the record evidence

   remains no different than it was before the Henness hearing. See id. at 55

   (“The foregoing establishes that the District Court’s ‘findings . . . provide little

   support for its conclusions that Ohio’s three-drug protocol creates an

   unconstitutional risk of pain.’” (citing Fears, 860 F.3d at 887)). But this Court

   rejected that core position already. (ECF No. 2133, PageID 105252–53.) And it

   recognized the crucial distinction—and the significance of that distinction—

   between sensation and consciousness that Defendants continue to ignore at

   best, and deliberately conflate in their Henness brief at worst. (See id. at

   105251–52.)

         This Court got the science on midazolam right in Henness, and it should

   do so again. Despite Defendants’ contention that this Court premised its

   previous findings on fallacious assumptions regarding midazolam, the Court

   applied the scientific method when it continued to demand new data and

   scientific evidence—supported by expert opinion and authority—to reach the

   conclusions it did. (Id.)

         To that end, Bonnell will add more evidence to the record that will, in

   accordance with the scientific method, strengthen the case against midazolam



                                            27
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 34 of 99 PAGEID #: 117342




   even more. He will present new data that further confirms the Court’s previous

   finding “that it is certain or very likely that a 500 mg IV-injected dose of

   midazolam cannot reduce consciousness to the level at which a condemned

   inmate will not experience the severe pain associated with injection of the

   paralytic drug or potassium chloride or the severe pain and needless suffering

   that is certain or very likely to be caused by the pulmonary edema which is

   very likely to be caused directly by the midazolam.” (Id. at PageID 105253.)

         He will present new data to further confirm that “if Ohio executes [him]

   under its present protocol, it will almost certainly subject him to severe pain

   and needless suffering.” (ECF No. 2133, PageID 105266-67.)

         He will present new evidence to further confirm that “executing him by

   Ohio’s current three-drug protocol will certainly or very likely cause him severe

   pain and needless suffering because the dose of midazolam intended to be used

   will not render him sufficiently unconscious as to prevent him from suffering

   the severe pain caused by injection of the paralytic drug or potassium chloride

   or the severe pain and needless suffering cause by pulmonary edema from the

   midazolam itself.” (Id. at PageID 105266.)

         Bonnell will present additional evidence to bolster the Court’s finding

   that “midazolam cannot prevent the physical pain known to be caused by

   injection of the paralytic and the potassium chloride,” and that “midazolam

   itself . . . certainly or very likely causes pulmonary edema, which is both

   physically and emotionally painful to a severe level.” (Id. at PageID 105251.)




                                           28
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 35 of 99 PAGEID #: 117343




         He will present newly created evidence that will further ratify the Court’s

   findings that “midazolam at any dosage level has no analgesic properties,” (id.

   at PageID 105249.); that midazolam “cannot prevent the pain incident to the

   second and third drugs from reaching the brain of the condemned inmate,”

   (id.); that “midazolam at the 500 mg dose used by Ohio as an initiatory drug is

   certain or very likely to cause pulmonary edema,” (id.); and that “pulmonary

   edema itself certainly or very likely causes severe pain and needless suffering,”

   (id. at PageID 105250).

         Since that Order, issued on January 14, 2019, there have been at least

   four additional executions using a midazolam-first three drug lethal injection

   protocol: Dominique Ray (Alabama, February 7, 2019); Donnie Johnson

   (Tennessee, May 16, 2019); Michael Samra (Alabama, May 16, 2019); and

   Christopher Price (Alabama, May 30, 2019). The eyewitness accounts from

   those executions are consistent with the accounts of other midazolam

   executions this Court previously found significant to demonstrate that the

   prisoners are suffering severe pain during their executions. Bonnell will

   present testimony from some of those eyewitnesses. Autopsy evidence from

   those executions will provide additional confirmation that those inmates

   suffered from acute pulmonary edema during their executions involving IV

   injection of high doses of midazolam.4 Bonnell will present evidence from those



         4 To develop that evidence, Plaintiff Cleveland Jackson served Rule 45
   subpoenas in Alabama and Tennessee. Officials in those States have objected,
   on the basis that the “investigations” of those deaths remain open, no final
   report from any of those autopsies exists yet, and their relevant State open


                                          29
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 36 of 99 PAGEID #: 117344




   autopsies, along with expert testimony from Dr. Mark Edgar, Dr. David

   Greenblatt, Dr. Exline, and/or other experts to explain that evidence and its

   significance, which will further bolster the record supporting this Court’s

   previous findings related to midazolam’s use in executions. That, too, provides

   further proof that prisoners executed using a three-drug protocol with IV-

   injected high doses of midazolam as the initiatory drug will be sure or very

   likely to suffer the severe pain and terrifying sensations associated with acute

   pulmonary edema and the other risks of severe pain Bonnell alleges that Ohio’s

   three-drug protocol poses.

         Bonnell intends to present this additional confirmatory evidence that

   further strengthens this Court’s previous conclusions on Glossip’s first prong.

   But even without any new evidence, the current record as admitted for the

   consolidated Plaintiffs—Jackson, Hanna, and Bonnell—is sufficient to

   sufficiently demonstrate Glossip’s first prong. By introduction of evidence

   previously considered by this Court, and/or with additional evidence, Bonnell

   will establish, among other matters, that: (1) midazolam is not an analgesic; (2)

   midazolam cannot render (and has not rendered and cannot keep) inmates

   insensate to pain, regardless of the dose; (3) an inmate subjected to Ohio’s

   Protocol will endure severe pain and needless suffering from the midazolam,

   the paralytic drug, and the potassium chloride; (4) an inmate subjected to

   Ohio’s Protocol will endure severe pain and needless suffering from acute, non-



   records laws do not require production of documents pertaining to open
   homicide investigations.


                                          30
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 37 of 99 PAGEID #: 117345




   cardiogenic pulmonary edema; (5) sensation is binary, even while

   consciousness lies on a spectrum, meaning that if the inmate is not insensate,

   he will experience the full measure of pain and suffering from pulmonary

   edema and the other severe pain caused by the second and third drugs in

   Ohio’s three-drug protocol; (6) there are two routes by which insensation can

   be achieved—using an opioid analgesic that operates on the pain receptors, or

   using a drug like a barbiturate or general anesthetic drug than can produce

   unconsciousness at so deep a level that insensation occurs (i.e., the depth of

   unconsciousness associated with General Anesthesia); and (7) midazolam can

   accomplish neither of those two routes to insensation. He will also

   demonstrate that the acute pulmonary edema in question very likely arises

   from the IV injection of large doses of highly acidic midazolam.

         Accordingly, there is a strong likelihood that Bonnell can establish that

   he is sure or very likely to be subjected to severe pain and suffering associated

   with Defendants’ three-drug midazolam lethal injection protocol. Based on the

   consolidated record already existing in this case, adopted and/or admitted as

   to Bonnell’s motion for injunctive relief, and further supplemented at an

   evidentiary hearing, Bonnell has satisfied his injunctive relief burden of proof

   on Glossip’s first prong: Ohio’s lethal injection protocol creates a demonstrated

   risk—indeed, several demonstrated risks—of severe pain and suffering. See

   Glossip, 135 S. Ct. at 2737.




                                          31
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 38 of 99 PAGEID #: 117346




                      Plaintiff Bonnell will show a likelihood of success on
                      Glossip’s second prong, as further clarified by Bucklew.

         As explained in more detail in Section II.B above, the Supreme Court in

   Bucklew confirmed that the second Glossip prong has two subparts: the

   “availability” subpart and the “significant reduction” subpart.

         To meet the second part of his burden under Baze-Glossip, therefore,

   Bonnell must show a likelihood that one or more of the risks of severe pain and

   suffering posed by Defendants’ current execution protocol is substantial when

   compared to the known and available alternatives. Glossip, 135 S.Ct. at 2737.

   That is, he must show it is likely he can establish one (or more) alternative

   execution manners or methods that should be available and which would

   significantly reduce one or more of the substantial risks of severe pain he

   alleges that Ohio’s current protocol poses. See Bucklew, 139 S.Ct. at 1130;

   Fears, 860 F.3d at 890; Campbell, 881 F.3d at 453.

         Bonnell satisfies his burden on this second Glossip prong because he

   alleges, and will produce evidence to sufficiently demonstrate, that several

   alternatives should be available with ordinary transactional effort which, when

   compared to Ohio’s current three-drug lethal injection protocol, significantly

   reduce the alleged substantial risks of serious pain posed by that protocol.

                            The relevant “availability” standard

         The availability subpart involves the inquiry whether an alleged

   alternative is feasible and readily implemented. Bonnell can satisfy that

   standard for each of his alleged alternatives, any one of which is sufficient to

   satisfy his proof burden here in the injunctive relief context.


                                           32
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 39 of 99 PAGEID #: 117347




         An alternative manner or method of execution is available if it is “not just

   theoretically ‘feasible,’ but also ‘readily implemented.’” See Bucklew, 139 S.Ct.

   at 1129–30 (citing Glossip, 135 S.Ct. at 2737–38)).

         For the “feasible” and “readily implemented” requirements, Bonnell can

   show evidence and procedural details sufficient to demonstrate that the alleged

   alternative is at least “an equally effective manner of imposing” death as the

   current protocol. Baze, 553 U.S. at 57; Bucklew, 139 S.Ct. at 1130. He can

   also provide evidence and sufficient details to demonstrate that an alleged

   alternative could be carried out “relatively easily and reasonably quickly.”

   Bucklew, 139 S. Ct. at 1129–30 (citation omitted). That is consistent with how

   the Sixth Circuit, pre-Bucklew, previously defined “readily implemented” in this

   context. For an alleged alternative “to be ‘available’ and ‘readily implemented,’

   Ohio need not already have the [supplies] on hand. But for that standard to

   have practical meaning, the State should be able to obtain the [supplies] with

   ordinary transactional effort.” Fears v. Morgan, 860 F.3d 881, 891 (6th Cir.

   2017) (en banc); see also In re Ohio Execution Protocol Litig. (Tibbetts &

   Campbell), No. 2:11-cv-1016, 2017 U.S. Dist. LEXIS 182406, *70 (S.D. Ohio

   Nov. 3, 2017) (noting the Sixth Circuit in Fears defined “available” to mean

   “ordinary transactional effort”).

         Similarly, Bonnell can show an alternative is feasible or readily

   implemented by showing that the State should “have access to the alternative.”

   McGehee v. Hutchison, 854 F.3d 488, 493 (8th Cir. 2017). And Bucklew

   confirmed that the State, before it can claim a particular alleged alternative is



                                           33
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 40 of 99 PAGEID #: 117348




   unavailable, must at least make “good faith efforts” to procure the necessary

   elements of the alternative. See 139 S.Ct. at 1125.

         That is also consistent with the definition of “feasible” in Black’s Law

   Dictionary: “[t]he possibility that something can be made, done, or achieved, or

   that it is reasonable; practicability.” FEASIBLE, Black’s Law Dictionary (10th

   ed. 2014). So too with Webster’s Dictionary, which defines “feasible” as

   “capable of being done or carried out,” or (for English learners) “possible to do.”

   Webster’s, https://www.merriam-webster.com/dictionary/feasible.

         Further, Bonnell can show that an alternative is feasible and readily

   implemented by demonstrating that the State has not refused to implement the

   alternative, and it cannot reasonably and legitimately do so. As such, there

   would be no justified State-based impediment to implementing the alternative.

   See Bucklew, 139 S.Ct. at 1129–30 (citing Glossip, 135 S.Ct. at 2737–38)).

         In sum, to show a “feasible and readily implemented alternative method

   of execution,” Bonnell can provide evidence and sufficient procedural details to

   show that each of his alleged alternatives is effective, not “untried and

   untested,” at causing death, along with showing how Ohio should be able to

   carry out any of his alleged alternatives and that it relatively easily and

   reasonably quickly can do so, without a justified State-based impediment. See

   Bucklew, 139 S.Ct. at 1128–30; see also Price v. Comm’r, Ala. Dep’t of Corr.,

   920 F.3d 1317, 1328–29 (11th Cir. 2019).

         One logical way—but not the only way—Bonnell can do that is by, “for

   example, . . . point[ing] to a well-established protocol in another” jurisdiction



                                           34
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 41 of 99 PAGEID #: 117349




   implementing the same alternative. Bucklew, 139 S.Ct. at 1128; see also Price,

   920 F.3d at 1326. That would logically provide clear, direct evidence that the

   alternative is effective at causing death and thus not an experimental way of

   causing death. Pointing to an execution in another jurisdiction—or, indeed, in

   Ohio itself—using an inmate’s alleged alternative would show that the

   alternative is not “untried and untested” at causing death, because it would

   have a “track record of success” causing death. Bucklew, 139 S.Ct. at 1130

   (citing Baze, 553 U.S. at 41). Showing that another jurisdiction used the same

   or similar execution protocol and procedures would also provide a roadmap of

   procedures for the State to be able to carry out an execution using that

   alternative relatively easily and reasonably quickly. It would demonstrate that

   the State should have relatively easy access to all necessary supplies and

   materials with ordinary transactional effort. It would readily answer the

   “essential questions” that Bucklew identified, such as how to administer the

   lethal mechanism of action; how rapidly; for how long; and how to protect

   execution team members. Bucklew, 139 S. Ct. at 1129.

         But what the Supreme Court identified as an “example” is expressly just

   that: an example. Pointing to a specific execution protocol is not the sole way

   an inmate can demonstrate that an alternative is theoretically feasible and

   readily implemented. Bucklew did not hem in a prisoner’s choices of

   alternatives to allege as a matter of law to just those that have been used to

   carry out an execution in the United States as Defendants have argued.

   Indeed, the Supreme Court specifically recognized that a prisoner like Bonnell



                                          35
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 42 of 99 PAGEID #: 117350




   can allege and show sufficient details in other ways, including from contexts

   that are necessarily not from an execution, to successfully show an alternative

   is available.

         For example, the Court noted that a prisoner could offer evidence such

   as a “study,” to show that the proffered alternative is “an equally effective

   manner of imposing” death, and thus not an experimental, untried and

   untested, way of causing death. Baze, 553 U.S. at 57. In Baze, the Court

   focused on the then-unknown nature of a one-drug barbiturate lethal injection

   method, and that the “comparative efficacy” of the alleged alternative had not

   been established by evidence, either by its demonstrated use in another State

   or by other evidence. Id.; see also Bucklew, 139 S.Ct. at 1130 (noting the Baze

   inmates’ failure to offer evidence from any “‘study showing’ their one-drug

   protocol would be as effective and humane as the State’s existing three-drug

   protocol”). Given that “studies” rarely, if ever, arise from executions, the

   Court’s reference to a “study” as sufficient evidence to prove an alternative’s

   availability undercuts the notion that an inmate must point to an alternative’s

   prior use in an execution to establish availability of that alternative.

         Similarly, a prisoner can offer evidence to demonstrate the “how,” to

   show that the State could carry out an execution using the alleged alternative

   “relatively quickly and reasonably quickly.” Bucklew, 139 S.Ct. at 1129; Price,

   920 F.3d at 1327. For instance, he can offer evidence of a proposal that is




                                            36
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 43 of 99 PAGEID #: 117351




   “sufficiently detailed,” answering those “essential questions.” Bucklew, 139

   S.Ct. at 1129.5

         Additionally, an alternative is readily implemented if the State has not

   refused to implement the alternative, and it cannot reasonably and legitimately

   do so. See Bucklew, 139 S.Ct. at 1125; see also id. at 1129–30 (noting that

   Missouri had a “legitimate” reason for declining to adopt Mr. Bucklew’s

   proposed alternative, i.e., not wanting to be the first to “experiment” with a

   different manner of causing death for an execution without evidence to show its

   efficacy); Cf. Price, 920 F.3d at 1327–28 (finding that even when there is no

   record evidence of use to cause death nor any protocol or procedures adopted

   to use an alternative, a method of execution is “available” if the State in

   question adopts it).

         As explained in Section II.B above, there is no justified impediment to

   ready implementation if the State has not actually refused to implement the

   alternative. Nor is there any such impediment if the State has actually adopted

   the alternative, even if there is no evidence of that alternative having been used

   to carry out an execution or otherwise cause death in another jurisdiction,




         5 Furthermore, Bonnell would also be able to satisfy his “availability”
   burden if Ohio adopted it by statute or regulation. See Price, 920 F.3d at
   1327–28. The key point is simply that the panoply of available alternatives a
   prisoner might allege is not limited to only the specific, precise protocol that a
   U.S. State has adopted, let alone one that was used to carry out an execution.
   Rather, pointing to another State’s execution protocol that has been used to
   carry out an execution is one way, among several, for a prisoner to satisfy his
   “availability” burden.


                                           37
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 44 of 99 PAGEID #: 117352




   regardless of whether the State has propounded procedures to implement it.

   See Price, 920 F.3d at 1327–28.

         Likewise, there is no bar to availability if the State has refused to use an

   alleged alternative but failed to provide a reason for that refusal. Such a

   refusal would be arbitrary and, by definition, unreasoned, contrary to Baze,

   Glossip, and Bucklew’s instructions. See Bucklew, 139 S.Ct. at 1125 (noting

   the State may not “unreasonably refuse[] to alter its method of execution”

   (emphasis added)). Furthermore, even if the State provided a reason for its

   rejection, that reason must not be unreasonable, and is only justified if it is

   shown to be a “legitimate penological reason.” Id. That is, there must be some

   evidence to show that the reason is both legitimate and genuinely connected to

   a true penological justification. As noted in Section II.B above, the Court in

   Bucklew identified four examples of when, depending on the evidence, a State’s

   refusal to adopt an alleged alternative might be considered sufficiently justified,

   including whether the alternative would be considered experimental in causing

   death, whether the State, after demonstrated good faith efforts, is unable to

   procure access to necessary supplies, if the alternative would not preserve the

   dignity of the execution compared to the current protocol, and if the alterative

   would require involvement of persons whose professional ethics rules or

   traditions would impede their participation. Bucklew, 139 S.Ct. at 1125; id. at

   1129–30 (citing Baze, 553 U.S. at 57). A State law limiting the manner or

   method of execution is not a legitimate penological justification for a State’s




                                           38
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 45 of 99 PAGEID #: 117353




   refusal to adopt an alleged alternative. Id. at 1128; see also id. at 1135–36

   (Kavanaugh, J., concurring).

         As discussed in more detail below, Bonnell can satisfy his burden on the

   “availability” subpart to Glossip’s second prong as to each of several alleged

   alternatives.

                            The relevant “significant reduction” standard

         Bonnell can satisfy the “significant reduction” subpart by producing

   evidence to demonstrate any of his alleged alternatives would significantly

   reduce the alleged substantial risks of severe pain Ohio’s current protocol

   causes. Bucklew, 139 S.Ct. at 1130, 1133. Bonnell alleges that Ohio’s current

   execution protocol using midazolam as the initiatory drug in a three-drug

   combination will surely or very likely subject him to severe pain and needless

   suffering in several ways. He will also present evidence to this Court to show

   that the alleged alternatives would each clearly and considerably reduce—

   indeed, eliminate—those risks of severe pain that Ohio’s current protocol

   poses. Id.

         Notably, this is a comparative inquiry, pitting the risks of severe pain

   that Bonnell has identified in the current protocol against the risks posed by

   each of Bonnell’s individual alleged alternatives. Bonnell can independently

   satisfy his burden here with any or all of the alleged alternatives he discusses

   below. Additionally, the comparative inquiry does not require Bonnell to

   demonstrate that an alleged alternative eliminates entirely any and all risk of

   severe pain; he need not allege a pain-free alternative to prevail. To require



                                           39
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 46 of 99 PAGEID #: 117354




   that would be contrary to the Court’s instruction that the Eighth Amendment

   “does not demand the avoidance of all risk of pain carrying out executions.”

   Bucklew, 139 S.Ct. at 1125 (citing Baze, 553 U.S. at 47). To be sure, an

   alternative that would be pain-free would, by definition, eliminate all the risks

   of severe pain Bonnell alleges under Ohio’s current protocol, and thereby

   constitute a “clear and considerable” reduction in those risks. But Bonnell

   only need demonstrate 1) that the current execution protocol poses one or

   more sure or very likely risk(s) of severe pain, and 2) that an alleged alternative

   clearly and considerably reduces those identified risk(s) of severe pain posed by

   the challenged protocol. Bucklew, 139 S.Ct. at 1130–33.

         Similarly, the Court’s emphasis in Bucklew that the reduction of risk

   inquiry is comparative reiterates what Baze and Glossip had previously

   established: that the comparison analysis is between the levels of alleged risks

   of severe pain posed by the current method versus the level of those alleged

   risks of severe pain in the alternative. It is not a comparison in overall general

   levels of pain caused by the current protocol and the alleged alternative. In

   that way, even if some alternatives might still pose some other type of risk of

   some level of pain, that is immaterial. All that Baze, Glossip, and Bucklew

   require is showing that an alleged alternative clearly and considerably reduces,

   in comparison to the current protocol, the risk(s) of severe pain that the prisoner

   alleges the current protocol creates.




                                           40
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 47 of 99 PAGEID #: 117355




         As discussed in more detail below, Bonnell can satisfy his burden on the

   “significant reduction” subpart to Glossip’s second prong as to each of several

   alleged alternatives.

                      Plaintiff Bonnell satisfies Glossip’s second prong:
                      Bonnell can show more than one alternative that is
                      available and which would significantly reduce the
                      substantial risks of severe pain that Bonnell alleges arise
                      from Ohio’s three-drug execution protocol.

         For purposes of this injunctive relief motion, Bonnell alleges that three

   different types of alternatives are available and would, compared to Ohio’s

   three-drug protocol, significantly reduce the substantial risks of severe pain he

   identifies and which this Court has already found supported by sufficient

   evidence.

         This Court has already made findings regarding certain aspects of

   Bonnell’s alleged lethal injection alternative. (See Decision & Order, ECF No.

   2133, PageID 105263–64). Those findings should sufficiently establish that

   that alternative satisfies certain parts of the availability and significant-

   reduction requirements:

       The secobarbital MAID method, if implemented, would likely render a
        condemned inmate insensate and allow him to die in a pain-free manner;

       The pain from the insertion of a nasogastric or orogastric tube under the
        lethal injection alleged alternative could be effectively mitigated by the
        application of a topical anesthetic;

       Even assuming arguendo that an alleged alternative method must be
        statutorily authorized to be “available,” the secobarbital alternative
        constitute a “lethal injection” as contemplated by Ohio law;




                                            41
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 48 of 99 PAGEID #: 117356




        Dr. Charles Blanke’s expert conclusions about the MAID alternative is
         credible and to be given particular weight, based on his significant MAID
         experience and the empirical data that are available;

        The secobarbital alternative poses a “relatively short time from ingestion
         to death of twenty-five minutes” that does not make that alternative
         unavailable;

    (Id.)

            This Court found that the three-drug midazolam method will be sure or

   very likely to cause severe pain and needless suffering. (See generally ECF No.

   2133); see also Fears, 860 F.3d at 886 (accepting that Plaintiffs in that

   proceeding had proved a “substantial” risk of serious pain posed by Ohio’s

   three-drug midazolam protocol). Nevertheless, Defendants aim to use their

   current three-drug midazolam method notwithstanding the existence of alleged

   alternatives that, Bonnell will demonstrate, are each available and each

   eliminates—and thus “significantly reduces”—the substantial risks of severe

   pain that Bonnell alleges the current method poses.

            As for all the alternatives discussed below, the record evidence also

   sufficiently demonstrates that the cost of obtaining the necessary supplies or

   equipment is not a legitimate impediment to an alternative’s availability. As

   Defendants have conceded, the Warden of Southern Ohio Correctional Facility,

   where Ohio’s executions take place, need only ask to purchase execution-

   related materials and the funding is available. (See Dep. Warden Cool, Hr’g Tr.,

   ECF No. 1359, PageID 50794; Warden Erdos, Hr’g Tr., ECF No. 1360, PageID

   51028.) According to Defendant Warden Erdos, a request for such a purchase

   has never been denied. There is no evidence on which to conclude the


                                             42
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 49 of 99 PAGEID #: 117357




   situation is any different regarding alternative execution method supplies.

   Indeed, apart from secobarbital, Defendants have already conceded that they

   possess or could easily obtain with ordinary transactional effort all the

   necessary supplies and equipment to carry out the secobarbital alternative.

         Defendants’ own concessions confirm that, barring any inability to obtain

   the necessary materials, supplies, and personnel through good-faith efforts,

   there is no reasonable refusal to adopt the alternatives nor any legitimate

   penological reason for the State to continue using the current method in light

   of the clear advantages of the alleged alternatives. Defendants have testified

   that the highest priority is that the inmate not experience severe pain and

   suffering. (ECF No. 2117, PageID 104599–600 (Defendant Warden Erdos

   agreed that if Plaintiff Henness’s execution would be painful, “stopping” his

   execution would be extremely important—“more important” to him than any

   attempt to make the execution appear “dignified.”); see also In re Ohio Execution

   Protocol Litigation, S.D. Ohio No. 2:11-cv-1016 (Dec. 22, 2016 Deposition of

   Gary Mohr, at 71–72) (“It is the priority, which doesn’t get any higher than

   that)). Thus, when each of the alleged alternatives would eliminate—and thus

   significantly reduce—the alleged risks of severe pain caused by the current

   protocol, and each is otherwise available, any other justification for using the

   current protocol is illegitimate or unreasonable. And, as Judge Frost has

   already explained, administrative convenience is not a legitimate justification

   for using the current protocol. Cooey v. Kasich, 801 F. Supp.2d 623, 653 (S.D.

   Ohio 2011) (“Mere pursuit of administrative convenience that risks flawed



                                           43
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 50 of 99 PAGEID #: 117358




   executions is not a legitimate state interest.”). In short, there is no reasonable

   and legitimate penological justification for adhering to the current method in

   light of the overwhelming advantages of each of the alleged, available

   alternatives; the State’s refusal, if any, to use any of the alternatives is

   unreasonable or illegitimate, and thus no impediment to implementing

   the alternative.

                             The firing squad alternative is available and would
                             significantly reduce the substantial risks of severe
                             pain that Bonnell alleges arise from Ohio’s three-
                             drug execution protocol.

         Bonnell can demonstrate that the firing squad alternative is available: it

   is feasible, and readily implemented with ordinary transactional effort, while

   the State has not refused to implement it, and it cannot reasonably and

   legitimately do so. Additionally, Bonnell can demonstrate that the firing squad

   alternative would significantly reduce the identified and demonstrated

   substantial risks of severe pain posed by Ohio’s three-drug lethal injection

   execution protocol.

                                    Several variations of the firing squad
                                    alleged alternative are feasible and
                                    readily implemented.

         Bonnell will demonstrate that there are several variations of the firing

   squad alleged alternative that are feasible, and readily implemented. Dr.

   James Williams will present expert testimony about Bonnell’s firing squad

   alternative. Dr. Williams is a Board-certified, practicing emergency physician

   with more than 40,000 hours of Emergency Room and Intensive Care Unit

   experience, former police office and SWAT Team physician, firearms expert and


                                            44
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 51 of 99 PAGEID #: 117359




   instructor, and gunshot victim. He will testify that execution by firing squad

   should be feasible and readily implemented. He will explain that Defendants

   should be able to carry out Bonnell’s execution by firing squad following the

   same or similar procedures as defined in Section II, ¶¶ 10–12, Section VIII,

   ¶¶ 29–30, 32, and Figure 5, Army Regulations No. 633-15, Procedures for

   Military Executions (Apr. 7, 1959). He will also explain that those procedures

   are substantively identical to the procedures for carrying out a firing squad

   execution provided in U.S. War Department Pamphlet No. 27-4, adopted June

   12, 1944, and in U.S. Department of the Army Pamphlet No. 27-4, adopted

   December of 1947. Accordingly, Defendants should be able to carry out the

   critical aspects of the U.S. Army’s “musketry” execution procedures, regardless

   of whether those procedures are printed in the 1944 version, the 1947 version,

   or the 1959 version.

         Dr. Williams will also testify that Defendants should be able to carry out

   Bonnell’s execution by firing squad using the same or similar procedures as

   defined in the firing squad protocol used by the State of Utah’s Department of

   Corrections. And he will explain why Defendants should also be able to

   relatively easily and reasonably quickly implement and carry out the other

   procedures alleged in Paragraphs 1933–1993 of Bonnell’s Second Amended

   Individual Supplemental Complaint, ECF No. 2399, PageID 115444-455,

   incorporated here by reference.

         Bonnell will demonstrate that the firing squad alternative is feasible and

   readily implemented by pointing to its prior use in Ohio, as well as its use in



                                          45
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 52 of 99 PAGEID #: 117360




   another jurisdiction. See Bucklew, 139 S.Ct. at 1128. Thus, he can satisfy

   that aspect of his Glossip burden by presenting evidence through witness

   testimony and documents that Ohio previously used a firing squad execution

   method on at least two occasions on record, and that the State of Utah used its

   firing squad procedures to execute Ronnie Lee Gardner on June 18, 2010.

   Similarly, he can satisfy his proof burden by showing that the United States

   Army used its firing squad procedures to execute at least eleven U.S. military

   servicemen, including Private Eddie Slovik on January 31, 1945, as well as

   members of the German Army such as General Anton Dostler, executed by

   firing squad on December 1, 1945.

          The execution of General Dostler was officially filmed by the U.S. Army

   Signal Corps, and that film is now kept as an official U.S. Government record

   in the National Archives. It will provide vivid evidence that Bonnell’s firing

   squad alternative is not experimental, is tried and tested with a track record of

   successfully causing death, will cause death at least as effectively as Ohio’s

   three-drug lethal injection method, and is otherwise theoretically feasible and

   readily implemented in all respects. Documentary evidence will establish that

   Private Slovik was executed by firing squad after the date the U.S. Army

   adopted its firing squad protocol, and that will, as Bucklew explained, establish

   its availability.

          As Dr. Williams will explain, the evidence from those executions, along

   with evidence that Ohio should be able to access the firing squad alternative in

   all other respects with ordinary transactional effort, and relatively easily and



                                           46
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 53 of 99 PAGEID #: 117361




   reasonably quickly implement it without any justifiable State-based

   impediment provides a vivid demonstration that carrying out an execution via

   the firing squad alternative should be unquestionably available.

         Evidence of prior use of the firing squad alternative also establishes

   sufficient answers to the “essential questions” identified in Bucklew, including

   the procedures for how to administer the execution and how to protect the

   execution team members. Although they need not have been alleged in his

   Second Amended Individual Supplemental Complaint, Bonnell alleged specific

   procedures to answer those essential questions anyway. Drawing on those

   previously used firing squad procedures, Bonnell can demonstrate how to

   administer the lethal mechanism of action (bullets to the cardiac branch); how

   rapidly (simultaneously and virtually instantly); for how long; and how to

   protect execution team members (with adequate safety measures), or any other

   similar questions.

         Additionally, previous use of the firing squad alternative establishes that

   there is no justified State-based impediment to adopting that alternative.

   Defendants have not expressly refused to use the firing squad alternative, and

   their denials of Bonnell’s allegations involving the firing squad are unreasoned

   or otherwise unreasonable or not related to a legitimate penological reason.

   They simply contend that they have never used it before and thus don’t have

   any basis on which to admit or deny those allegations.6 But the firing squad’s



         In their Answer to Cleveland Jackson’s Second Amended Individual
         6

   Supplemental Complaint, filed on June 20, 2019, Defendants failed to narrow


                                          47
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 54 of 99 PAGEID #: 117362




   prior use to cause death, including in an execution context specifically,

   conclusively demonstrates that Ohio would not be the first jurisdiction to use

   the manner of execution, and thus it is not experimental. Indeed, its prior use

   in Ohio itself suffices to demonstrate that.

         Likewise, the firing squad’s previous use demonstrates that there is no

   legitimate concern about being unable to procure or access, through good faith

   efforts and using ordinary transactional effort, the supplies, materials, or

   personnel needed to implement it. As Dr. Williams will explain and other

   evidence will further demonstrate, Defendants should have little if any problem

   getting access to this alternative in all respects. In a State with extremely

   limited firearms laws and with numerous law enforcement agencies with

   officials qualified as marksmen, there is no concern about involving persons

   whose professional ethics rules or traditions impede their participation. And as

   Dr. Williams will explain, its prior use, particularly as seen in the Dostler film,

   demonstrates there are no legitimate concerns about the dignity of an

   execution using the firing squad alternative.

         Although demonstrating that his alleged firing squad alternative has

   been used by other jurisdictions should adequately prove its availability here,


   any of the issues in dispute regarding the firing squad and shooting
   alternatives, or even identify if they were refusing to use either alternative.
   Their entire answer to the numerous, very detailed allegations about the firing
   squad and shooting alternatives was as follows: “Because Defendants have
   never conducted an execution utilizing this proposed alternative, Defendants
   lack sufficient knowledge or information to form a belief about the truth of the
   allegations, and therefore deny them. Defendants otherwise deny the
   allegations set forth in this Sub-Section.” (ECF No. 2232, PageID 107988–989.)


                                           48
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 55 of 99 PAGEID #: 117363




   Bonnell can offer additional evidence to establish its availability. Dr. Williams

   will present expert testimony along with documentary evidence to help

   establish the allegations contained in Paragraphs 1933–1993 of Bonnell’s

   Second Amended Individual Supplemental Complaint, ECF No. 2399, PageID

   115444-455, incorporated here by reference. Bonnell will also present

   additional evidence as needed, including testimony from those with knowledge

   about Utah’s firing squad protocol and procedures, Utah’s construction and

   implementation of facilities to implement a safe firing squad execution protocol,

   and Utah’s execution of Mr. Gardner. He will also offer testimony and/or

   stipulations from some number of Defendants if necessary, to demonstrate that

   his firing squad alleged alternative is available in all respects. (ECF 2389).

         Such evidence will further demonstrate that Ohio should be able to carry

   out a firing squad execution relatively easily and reasonably quickly. Bonnell

   will demonstrate through documents, and testimony from Dr. Williams and

   others as needed, including Defendants, that Ohio should be able to relatively

   easily and reasonably quickly obtain all the necessary materials, supplies, and

   trained personnel with ordinary transactional effort, particularly because all

   the necessary materials and supplies are readily available for purchase on the

   open market. Dr. Williams will explain why this alternative would be effective

   at causing death, quickly and humanely. Dr. Williams will testify that the

   firing squad alternative is neither experimental nor untried and untested in

   causing death, but instead would be virtually 100% effective at causing death,

   quickly and humanely. He will explain that a .308 bullet or a .30-06 bullet



                                           49
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 56 of 99 PAGEID #: 117364




   fired by a rifle as alleged in this Alternative would cause massive blood loss to

   Bonnell’s cardiovascular bundle (the heart and the great vessels that lead to

   and from it), a catastrophic drop in blood pressure in the brain, and rapid loss

   of consciousness, awareness, and sensation, followed by death within a matter

   of minutes from lack of blood to the Central Nervous System (CNS). And, in

   the highly unlikely event that Bonnell remained alive after an initial volley, Dr.

   Williams will explain that a coup-de-grace pistol shot to the head or a second

   volley from the rifleman would ensure Bonnell’s quick and painless death.

         Because shooting to the cardiovascular bundle will quickly, effectively,

   and virtually painlessly cause death, particularly when hit simultaneously with

   8-10 bullets of .308 or .30-06 caliber fired from rifles at a distance of 21-35 feet

   away, this alternative will be shown to be similarly—indeed, more—effective at

   causing death as compared to the current protocol. Dr. Williams will testify

   that there are no other questions that a firing squad alternative would be

   feasible and readily implemented; and that there are no justified State-based

   impediments to adopting this alternative. Bonnell will also present additional

   evidence on the matter of availability, as necessary, by way of testimony from

   Defendants and any other witnesses identified in his witness disclosures.

                                   Several variations of the firing squad alleged
                                   alternative would significantly reduce the
                                   substantial risks of severe pain Bonnell has
                                   alleged as compared to Ohio’s three-drug
                                   lethal injection execution protocol.

         The same variations of the firing squad alleged alternative would also

   significantly reduce the identified and substantial risks of severe pain posed by



                                           50
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 57 of 99 PAGEID #: 117365




   Ohio’s three-drug lethal injection execution protocol. Dr. Williams will provide

   his uniquely suited expert testimony to establish that the firing squad

   alternative would clearly and considerably reduce, if not eliminate entirely,

   each of the many sure or very likely risks of severe pain that Bonnell has

   alleged Ohio’s current three-drug lethal injection protocol creates. Bonnell will

   establish through Dr. Williams’s testimony the allegations in Paragraphs 1994-

   2035 of Bonnell’s Second Amended Individual Supplemental Complaint,

   incorporated here by reference. (ECF No. 2399, PageID 115455-462.)

         First, the substantial risks of severe pain associated with the current

   method that Bonnell alleges can be generally summarized, in relevant part, to

   include the following:

         1)     the terrifying suffering related to pulmonary edema after IV
                injection of 500 milligrams of highly acidic midazolam;
         2)     the severely painful burning from IV injection of the large dose
                of highly acidic midazolam;
         3)     the severely painful burning from IV injection of a highly acidic
                paralytic drug;
         4)     the horrific feelings of suffocation and entombment as the
                paralytic takes effect;
         5)     the horrific feelings of having liquid fire poured into the veins
                associated with the IV injection of potassium chloride and the
                effects of that drug on the heart; and
         6)     the prospect of experiencing another failed execution attempt
                like Broom and Campbell, in which Defendants made multiple
                but ultimately unsuccessful needle sticks to obtain peripheral
                IV access.

         Each of these sources of severe pain and suffering is sure or very likely to

   occur under Defendants’ current execution protocol. Notably, the Glossip test

   is a comparative one: elimination of a risk of severe pain and suffering,



                                           51
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 58 of 99 PAGEID #: 117366




   particularly when that risk is substantial, is by definition a significant

   reduction in the risk of that harm occurring.

         Applying that fundamental logical concept here, the firing squad

   alternative, by several different variations, more than satisfies Glossip’s

   comparative analysis. This alternative eliminates—and thus clearly and

   considerably reduces—every single one of those identified risks posed by Ohio’s

   current protocol. As Dr. Williams will testify, execution by firing squad would

   not subject Bonnell to any of the risks of severe pain and suffering caused by

   the current three-drug protocol, including the risks of pain from IV injection of

   the three drugs, developing acute pulmonary edema, obstruction, air hunger,

   suffocation by paralysis, or the injection and operation of potassium chloride.

   There simply are no IV-injected drugs involved to burn, drown, suffocate, or

   sear Bonnell from the inside. There are no repeated but unsuccessful needle

   sticks to establish an IV. None of the risks of severe pain posed by Defendants’

   current execution protocol would exist using this Alternative. Eliminating the

   substantial risks of severe pain posed by the current execution protocol will, by

   definition, significantly, clearly, and considerably reduce the substantial risks of

   severe pain to which Bonnell is subjected by the current execution protocol.

   And, in addition, the firing squad alternative would cause death nearly

   instantaneously and virtually without pain, as Dr. Williams will explain.

         In short, Bonnell will provide evidence to demonstrate that his alleged

   firing squad alternative execution manner will satisfy both parts of Glossip’s

   second prong.



                                           52
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 59 of 99 PAGEID #: 117367




                            The shooting alternative is available and would
                            significantly reduce the substantial risks of severe
                            pain that Bonnell alleges arise from Ohio’s three-
                            drug lethal injection execution protocol.

         Bonnell can demonstrate that execution by shooting to the brain stem is

   an available alternative as well: it is feasible, and readily implemented with

   ordinary transactional effort, while the State has not refused to implement it,

   and it cannot reasonably and legitimately do so, meaning there is no justified

   State-based impediment to using it. Additionally, Bonnell can demonstrate

   that the shooting alternative would significantly reduce the identified and

   demonstrated substantial risks of severe pain posed by Ohio’s three-drug lethal

   injection execution protocol.

                                   Several variations of the shooting
                                   alleged alternative are feasible and
                                   readily implemented.

         Bonnell will demonstrate that there is more than one variation of the

   shooting alleged alternative that is feasible and readily implemented. As Dr.

   Williams will testify, Defendants should be able to carry out Bonnell’s

   execution by shooting him with two to three rounds, one bullet per rifle, in the

   side or back of the head, targeting the brainstem from a range of 1-5 yards (3-

   15 feet), using the external auditory meatus as the visible aiming point if firing

   from the side, or the occipital protuberance if firing from the rear. He will

   explain why Defendants should also be able to relatively easily and reasonably

   quickly implement and carry out the other procedures alleged in Paragraphs

   1994-2035 of Bonnell’s Second Amended Individual Supplemental Complaint,

   incorporated here by reference. (ECF No. 2399, PageID 115455-462.) That


                                           53
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 60 of 99 PAGEID #: 117368




   includes being able to achieve precise targeting by means of a projected laser

   aiming device on each rifle, calibrated for the distance involved. It also

   includes a different variation of procedures to ensure precise targeting, such as

   constructing and using an engineered rifle stand precalibrated and aimed at a

   designated point, along with restraints to immobilize the inmate’s head in

   conjunction with the rifle stand.

           Bonnell can demonstrate that the shooting alternative is feasible and

   readily implemented by pointing to its use in another jurisdiction. See

   Bucklew, 139 S.Ct. at 1128. Thus, he can satisfy that aspect of his Glossip

   burden by presenting evidence from Dr. Williams that other jurisdictions have

   used shooting to the head as a manner of execution, including the former

   Soviet Union, Belarus, and China. He will explain that the physical forces

   involving firearms, bullets, and their effects on the human body that are

   applicable to cause death in executions by shooting in the head in China, the

   former Soviet Union, and Belarus, among other places, apply equally to Bonnell

   here.

           Use of shooting to the head from close range by those jurisdictions

   demonstrates a track record of successful use to effectively cause death, and

   that causing death by those procedures is not experimental, nor untried and

   untested. Similarly, prior use of shooting to the head in an execution

   conclusively demonstrates that it can cause death as effectively as the State’s

   current protocol, and that Ohio should be able to carry it out relatively easily

   and reasonably quickly, as Dr. Williams will testify.



                                           54
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 61 of 99 PAGEID #: 117369




         Evidence of prior use of the shooting alternative also establishes

   sufficient answers to the “essential questions” identified in Bucklew, including

   the procedures for how to administer the execution and how to protect the

   execution team members. Although they need not have been alleged in his

   Second Amended Individual Supplemental Complaint, Bonnell alleged specific

   procedures to answer those essential questions anyway. Drawing on those

   previous shooting executions and Dr. Williams’s testimony, Bonnell can

   demonstrate how to administer the lethal mechanism of action; how rapidly;

   for how long; and how to protect execution team members, or any other similar

   questions.

         Additionally, previous use of the shooting alternative establishes that

   there is no justified State-based impediment to adopting that alternative. Like

   with the firing squad alternative, Defendants have not expressly refused to use

   the shooting alternative, and their denials of Cleveland Jackson’s allegations,

   which mirror Bonnell’s, involving the shooting alternative are unreasoned or

   otherwise unreasonable or not related to a legitimate penological reason. They

   simply contend that they have never used it before and thus do not have any

   basis on which to admit or deny those allegations. But shooting in the

   brainstem to cause death, including in an execution context specifically,

   demonstrates that Ohio would not be the first jurisdiction to use the manner of

   execution, and thus it is not experimental—it will be 100% effective at causing

   death, as Dr. Williams will testify. Defendants cannot reasonably decline to

   use the shooting alternative by claiming that it is unknown whether firing three



                                          55
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 62 of 99 PAGEID #: 117370




   bullets to the brainstem from close range will virtually instantly and effectively

   cause death 100% of the time.

         Likewise, prior use of shooting to the head as an execution procedure

   demonstrates that there is no legitimate concern about being unable to procure

   or access, through good faith efforts and using ordinary transactional effort,

   the supplies, materials, or personnel needed to implement it. As Dr. Williams

   will explain and other evidence—including testimony from Defendants as

   necessary—will further demonstrate, Defendants should have limited if any

   problem getting access to this alternative in all respects. In a State with

   extremely limited firearms laws and with numerous law enforcement agencies

   with officials qualified as marksmen, there is no concern about involving

   persons whose professional ethics rules or traditions impede their

   participation. And as Dr. Williams will explain, its prior use, and the specific

   procedures Bonnell alleges for the shooting alternative, demonstrates there are

   no legitimate concerns about the dignity of an execution using the shooting

   alternative that Bonnell has alleged (particularly as compared to the

   undignified gasping, snorting, wheezing, struggling death frequently described

   with the three-drug midazolam lethal injection protocol).

         Although demonstrating that his alleged shooting alternative has been

   used by other jurisdictions should adequately prove its availability here,

   Bonnell can offer additional evidence to establish its availability. Dr. Williams

   will testify that execution by shooting to the brain stem from close range

   should be feasible and readily implemented, and that there should be no



                                           56
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 63 of 99 PAGEID #: 117371




   justified State-based impediment to adopting this execution alternative. Dr.

   Williams will present expert testimony to help establish the allegations

   contained in Paragraphs 1994-2035 of Bonnell’s Second Amended Individual

   Supplemental Complaint, incorporated here by reference. (ECF No. 2399,

   PageID 115455-462.)

         Bonnell will also present additional evidence as needed, including

   testimony from those with knowledge about Utah’s construction and

   implementation of facilities to implement a safe execution protocol involving

   firearms. He will also offer testimony from some number of Defendants if

   necessary, to demonstrate that his shooting alleged alternative is available in

   all respects.

         Such evidence will further demonstrate that Ohio should be able to carry

   out a shooting execution relatively easily and reasonably quickly. Bonnell will

   demonstrate, though documents and testimony from Dr. Williams and others

   as necessary, including Defendants, that Ohio should be able to relatively

   easily and reasonably quickly obtain all the necessary materials, supplies, and

   trained personnel with ordinary transactional effort, particularly because all

   the necessary materials and supplies are readily available for purchase on the

   open market. As Dr. Williams will testify, the shooting alternative is neither

   experimental nor untried and untested in causing death, but instead would be

   virtually 100% effective, and will indisputably cause death virtually

   instantaneously, before the sensory nerves can even communicate the impact

   of the bullets on the brain.



                                          57
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 64 of 99 PAGEID #: 117372




         Dr. Williams will also testify that shooting to the brain stem will quickly,

   effectively, and virtually painlessly cause death. He will testify that using the

   caliber and type of firearm and bullet alleged in Bonnell’s Second Amended

   Individual Supplemental Complaint will ensure that the three bullets fired into

   the brainstem under this Alternative would have more than sufficient energy to

   penetrate through to the brainstem, but dissipation of energy from those

   bullets occurs very quickly and as such the bullets would be unlikely to exit

   the skull on the opposite side, eliminating any concerns about dignity in the

   procedure. Furthermore, by targeting the brainstem, Dr. Williams will explain,

   Bonnell’s death using the shooting alternative would be extremely rapid. The

   velocity of a .22WMR bullet (450 m/s, which is 1650 f/s) is more than

   adequate for the purposes of execution. The bullets would transect the

   brainstem several milliseconds after impacting the external surface of the head,

   faster than neural transmissions from the sensory nerves could communicate

   that event to the conscious brain. That velocity is both faster than the speed of

   sound and faster than the speed of neural transmission. Thus, Dr. Williams

   will explain, a condemned inmate would neither hear the reports of the rifles

   nor feel the bullets impacting his person prior to the bullets macerating his

   brainstem. While not truly instantaneous in effect, such a mechanism would

   be for all practical purposes virtually instantaneous. This Alternative would

   cause instant and catastrophic damage to Bonnell’s brainstem, causing him to

   irreversibly and virtually instantly lose consciousness, awareness, and

   sensation, followed quickly by death.



                                           58
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 65 of 99 PAGEID #: 117373




         Further, Dr. Williams will testify that the relatively lower energy of this

   bullet/ammunition would be insufficient to cause the explosive expansion of

   the cranial vault seen with high-velocity rifle rounds, and thus this Alternative

   would avoid the results produced by a pistol shot to the base of the skull or a

   rifle shot to the face, while yielding rapid destruction of the key components of

   the central nervous system at the brainstem. He will also testify that there are

   no other questions that a shooting alternative like Bonnell alleges here would

   be feasible and readily implemented; and that there are no justified State-based

   impediments to adopting this alternative. Bonnell will also present any

   additional evidence on the matter of availability, as necessary, by way of

   testimony from Defendants and any other witnesses identified in his witness

   disclosures.

                                   Several variations of the shooting alleged
                                   alternative would significantly reduce the
                                   substantial risks of severe pain Bonnell has
                                   alleged as compared to Ohio’s three-drug
                                   lethal injection execution protocol.

         The same variations of the shooting alternative would also significantly

   reduce the identified and substantial risks of severe pain posed by Ohio’s

   three-drug lethal injection execution protocol. Dr. Williams will provide his

   uniquely suited expert testimony on this alternative as well, to establish that

   an execution alternative involving shooting to the brain stem would clearly and

   considerably reduce, if not eliminate entirely, each of the many sure or very

   likely risks of severe pain that Bonnell has alleged Ohio’s current three-drug

   lethal injection protocol creates. Bonnell will establish through Dr. Williams’s



                                           59
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 66 of 99 PAGEID #: 117374




   testimony the allegations in Paragraphs 1994-2035 of Bonnell’s Second

   Amended Individual Supplemental Complaint, incorporated here by reference.

   (ECF No. 2399, PageID 115455-462.)

         First, the substantial risks of severe pain associated with the current

   method that Bonnell alleges can be generally summarized, in relevant part, to

   include the following:

         1)     the terrifying suffering related to pulmonary edema after IV
                injection of 500 milligrams of highly acidic midazolam;
         2)     the severely painful burning from IV injection of the large dose
                of highly acidic midazolam;
         3)     the severely painful burning from IV injection of a highly acidic
                paralytic drug;
         4)     the horrific feelings of suffocation and entombment as the
                paralytic takes effect;
         5)     the horrific feelings of having liquid fire poured into the veins
                associated with the IV injection of potassium chloride and the
                effects of that drug on the heart; and
         6)     the prospect of experiencing another failed execution attempt
                like Broom and Campbell, in which Defendants made multiple
                but ultimately unsuccessful needle sticks to obtain peripheral
                IV access.

         Each of these sources of severe pain and suffering is sure or very likely to

   occur under Defendants’ current execution protocol. Again, the Glossip test is

   a comparative one: elimination of a risk of severe pain and suffering,

   particularly when that risk is substantial, is by definition a significant

   reduction in the risk of that harm occurring—which is all Glossip requires.

         Applying that fundamental logical concept here, the shooting alternative,

   by different variations, more than satisfies the Glossip comparative analysis.

   This execution alternative eliminates—and thus clearly and considerably



                                           60
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 67 of 99 PAGEID #: 117375




   reduces—every single one of those identified risks posed by Ohio’s current

   protocol. As Dr. Williams will testify, execution by shooting to the brain stem

   as alleged in this alternative would not subject Bonnell to any of the risks of

   severe pain and suffering caused by the current three-drug protocol, including

   the risks of pain from IV injection of the three drugs, developing acute

   pulmonary edema, obstruction, air hunger, suffocation by paralysis, or the

   injection and operation of potassium chloride. There simply are no IV-injected

   drugs involved to burn, drown, suffocate, or sear Bonnell from the inside.

   There are no repeated but unsuccessful needle sticks to establish an IV. None

   of the risks of severe pain posed by Defendants’ current execution protocol

   would exist using this Alternative. Eliminating the substantial risks of severe

   pain posed by the current execution protocol will, by definition, significantly,

   clearly, and considerably reduce the substantial risks of severe pain to which

   Bonnell is subjected by the current execution protocol. And, in addition, the

   shooting alternative would cause death nearly instantaneously and virtually

   without pain, as Dr. Williams will explain.

         In short, Bonnell will provide evidence to demonstrate that his alleged

   shooting alternative execution manner will satisfy both parts of Glossip’s

   second prong.




                                           61
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 68 of 99 PAGEID #: 117376




                            The alleged alternative involving the secobarbital
                            MAID method is available and would significantly
                            reduce the substantial risks of severe pain that
                            Bonnell alleges arise from Ohio’s three-drug
                            execution protocol.

         Bonnell can demonstrate that the secobarbital alternative he alleged is

   available: it is feasible, and readily implemented with ordinary transactional

   effort, while the State either has not refused to implement it or cannot

   reasonably and legitimately do so. Additionally, Bonnell can demonstrate that

   this alternative would significantly reduce the identified and demonstrated

   substantial risks of severe pain posed by Ohio’s three-drug lethal injection

   execution protocol.

         Notably, the alleged alternative has been used hundreds of times in

   MAID situations and thus its efficacy is well-established, while the

   administration method and drugs involved drastically reduces the sure or very

   likely risks (and, by extension, the substantial risks) of suffering severe pain

   Bonnell has alleged the current protocol poses.

                                   The secobarbital MAID alleged alternative is
                                   feasible and readily implemented.

         The secobarbital MAID alternative is available. It is feasible, and readily

   implemented with ordinary transactional effort, and there is no justified State-

   based impediment to using it.

         Based on the record already admitted for Bonnell, the only remaining

   question regarding availability of the secobarbital method is whether the State

   can access a supply of the drug. In all other respects, it is theoretically feasible

   and readily implemented, without any legitimate State-based impediment to its


                                           62
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 69 of 99 PAGEID #: 117377




   implementation. Defendants have conceded, in evidence already admitted

   here, that the oral administration of the secobarbital alternative is available.

   They concede that they have the requisite skill and training to prepare the drug

   for oral injection, insert the feeding tube, and administer the drug through the

   feeding tube. Defendants have conceded they possess or can obtain with

   ordinary transactional effort any other supplies or equipment needed to

   implement this alternative. (Defs.’ Answer, ECF No. 2232, PageID 107989.)

         Bedside administration of the secobarbital alternative is also available.

   Defendants can administer the injections of the secobarbital alternative from

   bedside simply by inserting the syringe into the appropriate port on the feeding

   tube. Although Defendants currently push the syringes of lethal drugs from a

   separate room through several feet of IV tubing, they are capable of pushing

   the same type of syringe plungers from a bedside position. After all,

   Defendants at one time included in their execution protocol an intramuscular

   injection method, which required bedside injection as well. (See DRC Policy

   01-COM-11, Cooey v. Strickland, No. 2:04-cv-1156, ECF No. 607-1, PageID

   13265 (requiring that a “medical team member shall enter the chamber at the

   direction of the Warden and shall administer an intramuscular injection” of the

   lethal drugs)). There is no basis to believe the Drug Administrators are not

   able to push a plunger on a syringe connected to a feeding tube from bedside

   when they previously were capable of doing intramuscular injections from

   bedside. Bedside injections are also feasible in that there are no additional

   concerns about identification of Defendant Drug Administrators. Two Drug



                                           63
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 70 of 99 PAGEID #: 117378




   Administrators currently enter the Death Chamber with the curtains open to

   do the “consciousness checks” and the additional assessment before the

   coroner enters the room, and the same disguising attire they wear for that

   procedure will be similarly sufficient to do the injections from bedside in the

   Death Chamber.

         Additionally, placing the orogastric or nasogastric feeding tube is

   feasible. Defendants also admitted this during sworn testimony in the Henness

   hearing. (ECF No. 2117, PageID 104520.) As Defendant Execution Team

   Member # 31 admitted, placing such tubes is within the scope of training for

   both members of the Drug Administrator team who are paramedics. (ECF No.

   2117, PageID 104511.) Documentary evidence of that fact can also be found in

   the formal Scope of Practice document approved on June 20, 2018 by the Ohio

   State Board of Emergency Medical, Fire and Transportation Services, Division

   of EMS/Department of Public Safety, which lists nasogastric and orogastric

   tube placement within the scope of authorized services for Paramedics. That

   document was admitted to the record in the Henness proceedings, and it thus

   already admitted into evidence for Bonnell.

         Further, using the secobarbital method is feasible in that its efficacy is

   well established. This Court, by finding that this alternative will likely cause

   the inmate to be insensate and allow him to die a pain-free death (ECF No.

   2133, PageID 105263), has already found that it will effectively cause the

   inmate’s death. Bonnell can point to the secobarbital alternative’s use to cause

   death in other jurisdictions, in the MAID context. As Dr. Blanke previously



                                           64
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 71 of 99 PAGEID #: 117379




   testified, and this Court recognized, the drugs will operate on the individual the

   same way, whether in the Death Chamber or in a MAID context. Thus, the

   evidence that shows the secobarbital alternative’s effectiveness at causing

   death in MAID cases likewise establishes its effectiveness as an execution

   alternative. What the Court described as the “best evidence available” (ECF No.

   2133, PageID 105266), already demonstrates that the secobarbital alternative

   effectively causes death essentially 100% of the time. That data demonstrates

   that the secobarbital method is not an experimental manner of causing death—

   instead, oral administration of 10-15 grams of secobarbital has an extensive

   track record of successfully causing death, making it tried and tested as a

   manner of causing death for purposes of an execution. Or, stated otherwise,

   use of the alternative in the MAID context establishes it is not untried and

   untested as a manner of causing death, nor is it an experimental way of

   causing death without a track record of success. As Dr. Blanke will testify on

   September 11, 2019, the data are clear: MAID deaths are more frequent than

   executions on a yearly basis at this point. Moreover, as Dr. Blanke has

   testified and will confirm, the MAID data from the secobarbital alternative

   continue to show a median time from ingestion to death of approximately

   25 minutes.

         The record evidence also demonstrates that there are no concerns about

   the “essential questions” from Bucklew, as Defendants have been conducting

   lethal injection executions for decades now.




                                          65
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 72 of 99 PAGEID #: 117380




         As to the “access to supply” question, Bonnell intends to present

   evidence establishing that Defendants should be able to obtain a supply of

   secobarbital through ordinary transactional efforts. Furthermore, Bonnell will

   present evidence, as necessary, to show that which Plaintiff Henness had

   offered, and which Cleveland Jackson’s recent Rule 30(b)(6) deposition of the

   Ohio State Pharmacy Board confirmed. Specifically, obtaining a Terminal

   Distributor of Dangerous Drugs license or a wholesale distributor of dangerous

   drugs license is a simple and straightforward process, applications are typically

   processed (and approved) within just a matter of weeks, and they are very

   rarely denied. Bonnell will also present evidence, as necessary, to demonstrate

   that a potential drug source either has the requisite licensure or would be able

   to obtain it relatively easily and reasonably quickly.

         Furthermore, Bonnell will present testimony from Dr. Blanke, Dr. Edgar,

   Dr. Greenblatt, and/or other experts, as well as documents and testimony from

   Defendants as necessary, to demonstrate that there is no State-based

   impediment to implementing the secobarbital alternative. Once a new supply

   of secobarbital becomes available, Bonnell will present evidence to demonstrate

   that secobarbital is commonly available on the open market and available to

   Defendants with ordinary transactional efforts, meaning there are no legitimate

   concerns about inability to access the drugs or other necessary supplies to

   implement the secobarbital alternative.7 Bonnell will also demonstrate that


         7 Defendants have not provided any evidence of good-faith efforts to
   obtain secobarbital. Bucklew clarifies, however, that a State must at least
   make good-faith efforts to obtain the necessary supplies before it can


                                           66
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 73 of 99 PAGEID #: 117381




   there are no concerns about a reduction in dignity compared to the current

   protocol, particularly when an anti-emetic drug can be given to prevent

   regurgitation and when coma-level unconsciousness will rapidly follow

   ingestion of the secobarbital mixture, but without (or at least no more than) the

   struggling, straining, and breathing difficulties routinely described during

   executions using Ohio’s current protocol. Bonnell will demonstrate the

   evidentiary record already contains sufficient proof to show that the alternative

   would not require the involvement of persons whose professional ethics rules or

   traditions impede their participation. Defendant Richard Theodore is a

   licensed pharmacist, therefore fully licensed, trained and qualified to prepare

   the drugs for administration, and willing and able to do so. Likewise, the

   professional ethics rules or traditions applicable to paramedics and EMTs do

   not prevent Execution Team members with those qualifications from

   participating in executions

         Dr. Blanke previously testified to the median time from ingestion of the

   secobarbital alternative to death of approximately twenty-five minutes. This

   Court found no problem with that time, rejecting Defendants’ unexplained

   complaint that the alternative would take too long, characterizing it as a

   “relatively short time.” (ECF No. 2133, PageID 105264.) Accordingly, and to

   the extent Defendants have actually asserted that they could not feasibly



   reasonably and legitimately claim that it cannot use an alleged alternative due
   to lack of access to those supplies. 139 S. Ct. at 1125.




                                          67
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 74 of 99 PAGEID #: 117382




   implement the secobarbital MAID alternative because it would take too long,

   this Court has already rejected that argument based on the record evidence

   already admitted here and should do so again.

         Moreover, Bonnell can present evidence to demonstrate that any such

   argument Defendants might assert against his alleged secobarbital alternative

   is unreasonable and illegitimate, because it is contrary to Defendants’

   previously asserted positions. Bonnell will demonstrate that 25 minutes is

   shorter than the 26 minutes it took for Defendants to execute Dennis

   McGuire—an execution that Defendants have continually asserted was not

   problematic in any way. Bonnell will also demonstrate that is shorter than the

   time needed to carry out the executions of several other Ohio inmates.

         Further, as the Court also previously found, Defendants could easily give

   the inmate an anti-emetic drug in advance of the final execution stages, which

   would reduce the risk of regurgitation (and the consequent risk of the time of

   death being prolonged due to the inmate receiving less than the full dose of

   medications).

         In sum, Bonnell will establish through expert testimony and

   documentary evidence the allegations in Paragraphs 1919–1932 of Bonnell’s

   Second Amended Individual Supplemental Complaint, incorporated here by

   reference. (ECF No. 2399, PageID -115441-443.) He will demonstrate that his

   proposed secobarbital alternative is available.




                                          68
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 75 of 99 PAGEID #: 117383




                                    The secobarbital MAID alleged alternative
                                    would significantly reduce the substantial
                                    risks of severe pain Bonnell has alleged as
                                    compared to Ohio’s three-drug lethal
                                    injection execution protocol.

           The secobarbital alternative would also significantly reduce the identified

   and substantial risks of severe pain posed by Ohio’s three-drug lethal injection

   execution protocol. Again, this Court has already found that the secobarbital

   alternative would likely render the inmate insensate and allow him to die in a

   pain-free manner. That finding should suffice to satisfy the significant

   reduction requirement.

           Bonnell will also present additional expert testimony from Dr. Blanke, as

   well as Dr. Greenblatt, Dr. Edgar, Dr. Exline, and/or other experts, to more

   clearly establish that an orally injected secobarbital alternative would clearly

   and considerably reduce, if not eliminate entirely, each of the many sure or

   very likely risks of severe pain that Bonnell has alleged Ohio’s current protocol

   creates. Bonnell will establish through expert testimony the allegations in

   Paragraphs 1919–1932 of Bonnell’s Second Amended Individual Supplemental

   Complaint, incorporated here by reference. (ECF No. 2399, PageID -115441-

   443.)

           The substantial risks of severe pain associated with the current method

   that Bonnell alleges can be generally summarized, in relevant part, to include

   the following:




                                            69
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 76 of 99 PAGEID #: 117384




         1)     the terrifying suffering related to pulmonary edema after IV
                injection of 500 milligrams of highly acidic midazolam;
         2)     the severely painful burning from IV injection of the large dose
                of highly acidic midazolam;
         3)     the severely painful burning from IV injection of a highly acidic
                paralytic drug;
         4)     the horrific feelings of suffocation and entombment as the
                paralytic takes effect;
         5)     the horrific feelings of having liquid fire poured into the veins
                associated with the IV injection of potassium chloride and the
                effects of that drug on the heart; and
         6)     the prospect of experiencing another failed execution attempt
                like Broom and Campbell, in which Defendants made multiple
                but ultimately unsuccessful needle sticks to obtain peripheral
                IV access.8

         Plaintiff Henness presented evidence on the reduction of risk wrought by

   the secobarbital alternative. The Court’s only identified concern about the risk-

   reduction inquiry was what it believed to be a lack of evidence on a key point in

   light of testimony from the State’s expert, Dr. Davis, that overdoses of opiates,

   benzodiazepines, and barbiturates can cause pulmonary edema. (Order, ECF

   No. 2133, PageID 105264.) Specifically, the Court concluded that there was no

   evidence presented to the contrary. Id. Thus, there was no evidence to

   demonstrate the secobarbital (a barbiturate) alternative reduced a substantial

   risk of severe pain posed by developing acute pulmonary edema after injection:




         8  There is also the sure or very likely risk posed by the current protocol
   that Bonnell will obstruct and thus suffer air hunger after Defendants inject
   the midazolam, but the wedge pillow portion of the secobarbital alternative
   satisfies the risk reduction requirement for that particular type of harm. (See
   Bonnell Second Am. Individ. Supp. Compl., ECF No. 2399, PageID 115441-
   442.)


                                           70
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 77 of 99 PAGEID #: 117385




   “precisely the pain that the Court has found midazolam [in Ohio’s current

   protocol] is sure or very likely to cause.” Id.

         But evidence that would demonstrate the secobarbital alternative would

   not subject the inmate to a significant risk of severe pain caused by any acute

   pulmonary edema that developed would change the conclusion. And although

   Bonnell submits the record evidence is already sufficient to demonstrate that

   the secobarbital alternative would protect the inmate from suffering severe pain

   from any pulmonary edema—by virtue of containing a true pain-blocking drug

   in the secobarbital itself—Bonnell will present evidence to further establish

   that point.

         He will present evidence from his experts to explain why the secobarbital

   alternative does, indeed, eliminate any risk of the inmate remaining sensate to

   severe pain from pulmonary edema. The secobarbital alternative involves an

   overdose of a barbiturate, which will render and keep the inmate at a depth of

   unconsciousness at which insensation occurs, i.e., the level of

   unconsciousness for General Anesthesia. Unlike the midazolam in the current

   protocol, the secobarbital will keep the inmate insensate to the pain from any

   pulmonary edema that might develop with this alternative. It lowers the risk of

   severe pain posed by the current protocol. That is all Glossip’s comparative

   analysis requires.

         Furthermore, Bonnell will show that the administration mechanisms are

   vitally different. Whereas the high dosage midazolam injections are given with

   peripheral IV, and thus route the caustic drug directly to the heart and then



                                            71
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 78 of 99 PAGEID #: 117386




   the lungs within seconds, the same is not true as to the secobarbital

   administered by oral injection into the stomach. There, it must first pass

   through the digestive tract, before proceeding via the bloodstream—being

   buffered the entire time—to the heart and then on to the lungs. Accordingly,

   the risk of the delicate lung tissues and capillaries being compromised by the

   orally injected barbiturate—and thus the risk of non-cardiogenic pulmonary

   edema developing after injection of the drug(s)—is significantly less than the

   risk of the same caused by IV-injected high doses of midazolam. Again, that is

   all Glossip’s comparative analysis requires. Autopsies of MAID patients are not

   necessary to reach that conclusion; expert testimony such as that provided by

   Dr. Blanke and others should suffice.

         Also, Bonnell will demonstrate that difference in administration methods

   means that if any pulmonary edema does develop following ingestion of the

   secobarbital method, it would be a different genesis (cardiogenic, rather than

   non-cardiogenic as caused by the current protocol), developing more slowly and

   well after the inmate would be rendered insensate from the secobarbital.

   Without peripheral IV injection, there is no risk of non-cardiogenic pulmonary

   edema developing like there is under the current protocol. Secobarbital

   injected orally will have sufficient time to act on the brain and prevent the

   inmate from remaining sensate to any pain from any cardiogenic pulmonary

   edema that might develop during an execution using the secobarbital

   alternative. Consequently, the risk of the inmate remaining sensate to the

   severe pain and suffering of any pulmonary edema during an execution using



                                           72
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 79 of 99 PAGEID #: 117387




   the secobarbital method is significantly reduced, if not outright eliminated, as

   compared to the current protocol. Once again, that is all that Glossip requires.

         Accordingly, Bonnell will present evidence to show why the Court need

   not be concerned about the risk of pain from developing pulmonary edema

   using the secobarbital alternative. That alternative will in fact significantly

   reduce, and likely outright eliminate, the substantial risk of severe pain and

   suffering from developing acute pulmonary edema after injection of Ohio’s

   current protocol.

         Bonnell will also present evidence to bolster the record evidence showing

   that the secobarbital alternative will eliminate the other alleged risks of severe

   pain that Bonnell has identified under the current protocol. Each of the other

   sources of severe pain and suffering is sure or very likely to occur under

   Defendants’ current execution protocol. Notably, the Glossip test is a

   comparative one: elimination of a risk of severe pain and suffering, particularly

   when that risk is substantial, is by definition a significant reduction in the risk

   of that harm occurring.

         Applying that fundamental logical concept here, the secobarbital

   alternative more than satisfies Glossip’s comparative analysis. This alternative

   eliminates—and thus clearly and considerably reduces—every single one of

   those identified risks posed by Ohio’s current protocol. As Bonnell’s experts

   will reiterate, injecting the secobarbital alternative would not subject Bonnell to

   any of the other risks of severe pain and suffering caused by the current three-

   drug protocol, including the risks of pain from IV injection of the three drugs,



                                           73
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 80 of 99 PAGEID #: 117388




   obstruction, air hunger, suffocation by paralysis, or the injection and operation

   of potassium chloride. There simply are no IV-injected drugs involved to burn,

   drown, suffocate, or sear Bonnell from the inside. There is no risk of causing

   severe pain from acute pulmonary edema caused by injecting a large amount of

   acid directly into the blood stream and then immediately into the lungs; the

   drug is injected into the stomach instead, and thus sufficiently buffered before

   reaching the lungs. There is no risk that midazolam (or another

   benzodiazepine) will fail to protect the inmate from severe pain and suffering,

   because a benzodiazepine is not being used as a pain-blocking drug in the

   secobarbital alternative. There are none of the long-established risks of severe

   pain and suffering posed by the paralytic and potassium chloride, because

   neither drug is administered under the secobarbital alternative. There are no

   repeated but unsuccessful needle sticks to establish an IV, because injection is

   done via feeding tube, not peripheral IV.

         And, although it is not relevant to the comparative assessment, any pain

   associated with establishing the feeding tube can be eliminated by using a

   topical anesthetic. Similarly, while Bonnell need not prove his alternative

   would provide a pain-free death to satisfy his burden of proof, injecting 10-15

   grams of secobarbital will protect the inmate against any sensation and permit

   a pain-free death, as this Court already found.9



         9 Bonnell is also not asserting that any execution manner or method
   must be pain-free to pass muster under the Eighth Amendment. He is merely
   noting that a pain-free alternative would satisfy his burden of showing that
   there is an alternative that would significantly reduce a substantial risk of


                                          74
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 81 of 99 PAGEID #: 117389




         None of the risks of severe pain posed by Defendants’ current execution

   protocol would exist using this Alternative. Eliminating the substantial risks of

   severe pain posed by the current execution protocol will, by definition,

   significantly, clearly, and considerably reduce the substantial risks of severe

   pain to which Bonnell is subjected by the current execution protocol. And

   again, as the Court has already found, the secobarbital alternative would cause

   the prisoner to experience a pain-free death.

         In short, Bonnell will provide evidence to demonstrate that his alleged

   secobarbital alternative execution method will satisfy both parts of Glossip’s

   second prong.




   severe pain that the current protocol poses, and thereby satisfy his burden
   under Glossip’s second prong regarding the current execution method.


                                           75
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 82 of 99 PAGEID #: 117390




                            A wedge pillow is available and would significantly
                            reduce a substantial risk of serious pain posed by
                            the risk of obstruction under the current protocol.

         As applicable to Bonnell’s pled lethal injection alternative, it has

   previously been demonstrated or conceded in this case that using a wedge

   pillow to prop up the condemned inmate at an angle is available, because it is

   feasible and readily implemented, there is no justified State-based impediment

   to using it, and it would significantly reduce a substantial risk of serious pain

   posed by the risk of obstruction. See, e.g., Campbell, 881 F.3d at 452 n.2; see

   also Henness, 2019 U.S. Dist. LEXIS 8200, at *232 (“Defendants have already

   used or agreed to use a wedge pillow in prior executions adjudicated in this

   consolidated case, so that element requires no analysis.”) Defendants have

   used a wedge pillow or agreed to use a wedge pillow for other executions that

   involved midazolam, including those for McGuire, Campbell, and Van Hook.

         Moreover, Defendants expressly conceded in their Answer that they

   possess or have within their control, or could obtain with ordinary

   transactional effort, a wedge-shaped cushion. (ECF No. 2232, PageID 107989–

   90.) Thus, Bonnell has satisfied that part of his injunctive relief burden as to

   the wedge pillow under his pled lethal injection alternative at issue here.


         B.     Plaintiff Bonnell can establish that due to his invidual physical
                characteristics he is sure or very likely to suffer severe pain
                and needless suffering.

         As pled in his Second Amended Individual Supplemental Complaint,

   (ECF No. 2399, Paragraphs 1894-1906, PageID 115435-438), Bonnell presents

   with individual physical characteristics that include, but are not limited to:


                                           76
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 83 of 99 PAGEID #: 117391




   Plaintiff’s reoccurring frequent migraines and chronic headaches, multiple

   hospitalizations requiring IV treatment and anesthetics, chronic seizure

   condition and/or epilepsy dating back to 1987 requiring IV treatment and

   numerous medications to control seizures (including but not limited to

   Tegretol, Topamax, and Dilantin), serious closed head injury (a CAT scan

   [taken at Lutheran Hospital on 11/28/87 and 12/3/87] “reveal[ed] a small

   right sided acute subdural hematoma... with mild mass effect upon the right

   cerebral hemisphere. This is located in the frontal parietal area. There is very

   minimal shift of the midline structures to the left. There is effacement of the

   sulci in the right and is compared to the left consistent with either mass or

   cerebral edema."), chest pain, dyspnea, nasal obstruction subsequent to nasal

   trauma, chronic hypertension, eye problems, and back and hand injuries.

   Plaintiff also has an allergy to codeine and penicillin. (ECF 2404 Filed Under

   Seal).

            Bonnell’s individual physical characteristics increase the risk that he will

   experience a sure or very likely risk of serious harms of the type alleged

   throughout this Motion if subjected to execution via Defendants’ Execution

   Protocol.

            For instance, if this Court is willing to hear evidence at a supplemental

   hearing at a date to be set, Plaintiff Bonnell has reason to believe at this time

   that he will present evidence concerning his previous head injury and the effect

   that this injury could have upon the three-drug lethal injection execution

   protocol that Defendant’s intend to use. It is Bonnell’s belief that least one



                                             77
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 84 of 99 PAGEID #: 117392




   expert in toxicology would present evidence that because of Bonnell’s previous

   severe closed head injury, Bonnell has an increased likelihood of having a

   paradoxical reaction to the execution drug(s), thereby increasing the already

   substantial risk that he will be aware of the physical pain and agony he will be

   suffering upon injection of the execution drug(s). A rapid injection rate of

   midazolam (higher than 0.2 ml/s), like the Defendant’s typically employ, has

   also been shown to substantially increase the risk of paradoxical reactions to

   midazolam.

         It is further Bonnell’s belief at this time that an expert in Neurology with

   a particularized knowledge of seizures and epilepsy, would present evidence

   concerning Bonnell’s significant seizure disorder (see Bonnell’s DRC Medical

   records, filed under seal at ECF 2404). As a result of this disorder, it can be an

   expected the extreme stress that Bonnell would be experiencing could cause

   him to have a major seizure during the execution.

         Bonnell has contacted his preferred expert—who is an expert in

   Neurology, with a specialization in seizures and epilepsy. That expert though is

   not available to review the medical records and render a final opinion until

   after October 2019. Further, counsel for Bonnell is unable to secure funding

   for that expert until after October 1, 2019. Bonnell anticipates that this expert

   will not only need to review records relevant to Bonnell’s closed head injury,

   but that this expert will also need to evaluate Bonnell and/or request specific

   scans (MRI or PET) of Plaintiff Bonnell’s brain in order to render an expert

   opinion.



                                           78
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 85 of 99 PAGEID #: 117393




         It is also Bonnell’s belief at this time that he will also present evidence

   that there is a potential interaction between the drugs that Bonnell took for

   years to control his frequent migraines and seizures and the drugs used as

   part of Defendant’s three-drug protocol. It is Bonnell’s belief at this time that

   at least one expert in Pharmacology and Toxicology would testify that the three

   drugs that Bonnell took for at least twenty years—Topamax, Tegretol, and

   Dilantin—all have varying reactions with the drugs used in the three-drug

   protocol. For instance, Tegretol would be expected to cause decreased levels of

   several drugs in the inmate’s system; this list of drugs includes midazolam.

   Dilantin, on the other hand, impairs the efficacy of neuromuscular blocking

   agents, such as pancuronium and rocuronium. Bonnell has researched experts

   in this specialty and contacted three before ruling each of those out for varying

   reasons. Bonnell then contacted five potential experts, who Bonnell would

   consider as an expert that could effectively testify in this regard. One of these

   experts is unavailable due to a conflict. Bonnell received an email back from

   another and is awaiting calls back from the other three.

         The potential of a paradoxical reaction to the medications could be

   significant. See e.g., Paton, Benzodiazepines and disinhibition: a review,

   Psychiatric Bulletin (2002), 26, 460-62; Bruining et al., Paradoxical

   Benzodiazepine Response: A Rationale for Bumetanide in Neurodevelopmental

   Disorders?, Pediatrics 136(2) e539 (2015) (paradoxical reaction characterized

   by restlessness, arousal, and talkativeness); Mohri-Ikuzawa, Delirium During

   Intravenous Sedation with Midazolam Alone and With Propofol in Dental



                                           79
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 86 of 99 PAGEID #: 117394




   Treatment, Anesth Prog 2006(53): 95-97 (62-year-old man demonstrated

   “uncontrolled agitation, a state of excitement, and moaning”). See e.g., Goldney,

   Paradoxical Reaction to a New Minor Tranquilizer, Med. J. Aust. 1977(1): 139-

   40. Paradoxical Reaction to Midazolam and Control with Flumazenil,

   Gastrointestinal Endoscopy, 1994, 40(1): 86, 87 (71-year-old patient); Jordahn,

   Reversal of a Suspected Paradoxical Reaction to Zopliclone with Flumazenil,

   Case Reports in Critical Care, 2016 (Article ID 3185873) (81-year-old woman

   suffered paradoxical reaction).

         Bonnell would request an evidentiary hearing to be set following the

   execution date of Kareen Jackson so that evidence concerning his individual

   characteristics as well as any supplemental evidence garnered following the

   conclusion of the September 24, 2019 - October 3, 2019 preliminary injunction

   hearing may be presented at such a time. Bonnell would request 1-2 days for

   such a presentation.


              This Court should grant Bonnell injunctive relief on his claims
              that the use of expired execution drugs is unconstitutional.

         Bonnell also adopts and incorporates here by reference the analysis and

   arguments that Plaintiff Jackson alleges in his supplemental motion for

   injunctive relief, seeking injunctive relief prohibiting Ohio from using expired

   execution drugs to carry out Plaintiffs’ executions because use of expired drugs

   is unconstitutional. (ECF 2437, PageID 117273-308).




                                           80
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 87 of 99 PAGEID #: 117395




              This Court should grant Bonnell injunctive relief on his
              equitable arguments against using expired drugs.

         Bonnell also adopts and incorporates here by reference the analysis and

   arguments that Plaintiff Jackson alleges in his supplemental motion for

   injunctive relief, seeking injunctive relief prohibiting Ohio from using expired

   execution drugs to carry out Plaintiffs’ executions because Defendants are

   judicially estopped from using expired drugs to carry out an execution. (ECF

   2437, PageID 117273-308).


   IV.   Bonnell can establish the remaining injunctive relief factors
         for consideration.

         Bonnell can establish a strong likelihood of success on the merits of his

   claims. And he can also satisfy the other injunctive relief considerations too.


                A. There is a substantial threat that Bonnell will suffer an
                   irreparable injury if injunctive relief is not granted.

         Bonnell will suffer irreparable harm as a matter of law, and as a matter

   of fact, if a stay of execution and preliminary junction are not granted. See In

   re: Ohio Execution Protocol Litig. (Lorraine), 671 F.3d at 602; In re: Ohio

   Execution Protocol Litig. (Lorraine), 840 F. Supp. 2d at 1058–59; Cooey (Smith),

   801 F. Supp. 2d at 656–58; see also In re Ohio Execution Protocol Litig. (Phillips,

   Tibbets, Otte), 235 F. Supp. 3d 892, 958–60 (S.D. Ohio Jan. 26, 2017), reversed

   on other grounds, Fears, 860 F.3d 892.




                                            81
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 88 of 99 PAGEID #: 117396




                      1. Bonnell will suffer irreparable injury as a matter
                         of law.

         When, upon review of a motion for injunctive relief, it is found that a

   constitutional right is being threatened or impaired, “a finding of irreparable

   injury is mandated,” and “a successful showing on the first factor mandates a

   successful showing on the second factor—whether the plaintiff will suffer

   irreparable harm.” Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001) (citing

   Elrod v. Burns, 427 U.S. 347, 373 (1976)); see also Miller v. City of Cincinnati,

   622 F.3d 524, 540 (6th Cir. 2010) (explaining that even “minimal infringement”

   on fundamental rights can be sufficient to justify injunctive relief); KindHearts

   for Charitable Humanitarian Development, Inc. v. Geithner, 676 F. Supp. 2d 649,

   653 (N.D. Ohio 2009) (explaining that a plaintiff demonstrates irreparable harm

   if the plaintiff’s claim is based upon a violation of the plaintiff’s constitutional

   rights). As this Court has previously observed in this litigation, “the irreparable

   injury a constitutional violation presents is clear and favors a stay.” In re: Ohio

   Execution Protocol Litig. (Lorraine), 840 F. Supp. 2d at 1059 (citation omitted).

         Because Bonnell has demonstrated a likelihood of success on his

   constitutional claims, a finding of irreparable harm exists as a matter of law.

                      2. Bonnell will suffer irreparable injury as a matter
                         of fact

         There is no doubt that failure to grant a stay of execution and

   preliminary injunction would cause Bonnell irreparable injury in fact, since

   Defendants will execute—or at least attempt to execute—him. Bonnell will be

   denied the protections of his constitutional rights. See In re: Ohio Execution



                                            82
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 89 of 99 PAGEID #: 117397




   Protocol Litig. (Lorraine), 671 F.3d at 602; In re: Ohio Execution Protocol Litig.

   (Lorraine), 840 F. Supp. 2d at 1058–59; Cooey (Smith), 801 F. Supp. 2d at 656–

   58; see also In re Ohio Execution Protocol Litig. (Phillips, Tibbets, Otte), 235 F.

   Supp. 3d 892, 958–60 (S.D. Ohio Jan. 26, 2017), reversed on other grounds,

   Fears, 860 F.3d 892.

         There is nothing more final and irreversible than death. Bonnell cannot

   be compensated adequately through money damages if or when Defendants

   violate his constitutional rights in executing him. For Defendants to

   unconstitutionally execute Bonnell before he has a chance to be heard on the

   merits of his claims would be irreparable harm for which he has no adequate

   remedy. A “final judgment” in the above-captioned case following a merits trial

   will be useless for Bonnell if his execution is not stayed and preliminarily

   enjoined. This factor weighs in Bonnell’s favor.

                B. Granting injunctive relief will not substantially harm other
                   parties and, even if there was some harm, Bonnell’s
                   potential injury outweighs any such other harm.

         While admittedly the State of Ohio has an interest in seeing finality by

   imposing the sentence of death, substantial harm to the State will not follow

   from this stay of execution and preliminary injunction. See In re: Ohio

   Execution Protocol Litig. (Lorraine), 840 F. Supp. 2d at 1059. Bonnell is seeking

   to prevent Defendants from violating his constitutional rights in the process of

   carrying out his sentence. Under these circumstances, this Court should not

   permit Bonnell’s execution to proceed before the Court has the opportunity to

   review the full merits of his constitutional claims. The delay resulting from



                                             83
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 90 of 99 PAGEID #: 117398




   granting the relief sought here will have little adverse effect on the State’s

   interest and will ensure that it does not perform an unconstitutional execution.

   See id. And because Bonnell can show a substantial likelihood that the

   challenged state action is unconstitutional, “no substantial harm to others can

   be said to inhere its enjoinment.” Bays v. City of Fairborn, 668 F.3d 814, 825

   (6th Cir. 2012) (citation omitted). Additionally, Bonnell “has a strong interest in

   being executed in a constitutional manner.” Beaty v. Brewer, 649 F.3d 1071,

   1072 (9th Cir. 2011). That interest outweighs the State’s interest in carrying

   out an unconstitutional execution.

         Accordingly, the risk that Bonnell will be subjected to an

   unconstitutional execution outweighs the State’s interest in carrying out

   Bonnell’s sentence on May 29, 2019. See In re: Ohio Execution Protocol Litig.

   (Lorraine), 671 F.3d at 602; In re: Ohio Execution Protocol Litig. (Lorraine), 840 F.

   Supp. 2d at 1058–59; Cooey (Smith), 801 F. Supp. 2d at 656–58; see also In re

   Ohio Execution Protocol Litig. (Phillips, Tibbets, Otte), 235 F. Supp. 3d 892, 958–

   60 (S.D. Ohio Jan. 26, 2017), reversed on other grounds, Fears, 860 F.3d 892.

                C. The public interest would be served by issuing
                   injunctive relief.

         The “public interest is served only by enforcing constitutional rights and

   by the prompt and accurate resolution of disputes concerning those

   constitutional rights.” In re: Ohio Execution Protocol Litig. (Lorraine), 840 F.

   Supp. 2d at 1059; see also Bays, 668 F.3d at 825; Miller, 622 F.3d at 540

   (“[w]hen a constitutional violation is likely . . . the public interest militates in




                                             84
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 91 of 99 PAGEID #: 117399




   favor of injunctive relief because it is always in the public interest to prevent

   violation of a party’s constitutional rights.” (internal quotation marks omitted))

         The Eighth Amendment prohibits cruel and inhumane executions. See

   Baze, 553 U.S. at 48–50; Glossip, 135 S. Ct. at 2737. And the public has no

   interest in seeing its citizens’ rights violated in the context of the execution

   process. See In re: Kemmler, 136 U.S. at 447; see also In re: Ohio Execution

   Protocol Litig. (Lorraine), 840 F. Supp. 2d at 1059 (finding that “the public

   interest has never been and could never be served by rushing to judgment at

   the expense of a condemned inmate’s constitutional rights”); see also In re Ohio

   Execution Protocol Litig. (Phillips, Tibbets, Otte), 235 F. Supp. 3d 892, 958–60

   (S.D. Ohio Jan. 26, 2017), reversed on other grounds, Fears, 860 F.3d 892.

         Furthermore, Defendant Governor DeWine, in reprieving the execution of

   Plaintiff Henness (see ECF No. 2146-3), has acknowledged that the public has

   no interest in executing someone in a torturous way. For this reason, he

   delayed Henness’s execution and directed Ohio DRC to review the drugs used

   in Ohio’s Protocol. In the same way, the public interest equally favors a stay of

   execution for Bonnell, rather than execute him under a Protocol that is almost

   certain to produce severe pain and needless suffering, and while Ohio is even

   now is considering more humane execution drugs.

         Accordingly, this factor also weighs in Bonnell’s favor.




                                            85
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 92 of 99 PAGEID #: 117400




   V.    There has been no undue delay in bringing Bonnell’s claims, so
         there is no presumption against a stay.

         To the extent that there may be an additional equitable timing element

   involved in the consideration of whether to grant a stay of execution to Bonnell,

   that factor does not weigh against Bonnell here, because he has not been

   dilatory in bringing his claims.

         Any presumption against a stay based on equity is a conditional one:

   “[T]here is a strong equitable presumption against the grant of a stay where a

   claim could have been brought at such a time as to allow consideration of the

   merits without requiring entry of a stay.” Nelson v. Campbell, 541 U.S. 637, 650

   (2004) (emphasis added). In other words, any equitable presumption against a

   stay only arises when the inmate could have received merits consideration of

   his claim without a stay by filing his suit earlier.

         That is not the case here. Former Plaintiff Richard Cooey filed the first

   case presenting a challenge to Ohio’s lethal injection methods in 2004,

   numerous other inmates have intervened or otherwise joined, and other similar

   cases have been filed and consolidated with Cooey since. Nevertheless, a

   genuine and proper merits consideration of the claims has not yet been

   possible. Defendants have consistently promulgated new execution policies

   over the last several years, including with the most recent of those on October

   7, 2016. Those changes, the parties and this Court have agreed, necessitated

   filing the pleadings that constitute Bonnell’s current Complaint, that is, the

   Fourth Amended Omnibus Complaint (ECF No. 1252, filed Sept. 22, 2017), and




                                            86
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 93 of 99 PAGEID #: 117401




   Bonnell’s most recent Second Amended Individual Supplemental Complaint

   (ECF No. 2399, filed August 23, 2019).

         This case will ultimately go to trial on the merits, but not before Bonnell’s

   scheduled execution date of February 12, 2020. He was not dilatory in filing

   his claims. Bonnell has adhered to all filing deadlines set by this Court. He

   could not have filed his claims at such a time as to allow consideration of the

   merits without requiring entry of a stay and injunctive relief. Consequently, no

   Nelson presumption against a stay applies here. This factor does not weigh

   against a stay of execution.


   VI.   This Court Should Grant A Supplemental Hearing On This Motion.

         Finally, this Court should grant a supplemental evidentiary hearing on

   this Motion. Although an evidentiary hearing is not required in every case

   where a preliminary injunction is requested, there are circumstances where a

   hearing must be granted. Certified Restoration Dry Cleaning Network, L.L.C. v.

   Tenke Corp., 511 F.3d 535, 552-53 (6th Cir. 2007). The key inquiry in

   determining if an evidentiary hearing is necessary is whether material facts are

   in dispute. Id. at 553. Material facts are in dispute in Bonnell’s case, and an

   evidentiary hearing should accordingly be granted.

         Specifically, Bonnell is prepared to demonstrate at the consolidated

   hearing, set to begin September 24, 2019, that he can satisfy both prongs of

   the two-part test required under Glossip to show a strong likelihood that

   Defendants’ three-drug IV-injected midazolam lethal injection protocol violates

   the Eighth Amendment’s ban on cruel and unusual punishment.


                                          87
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 94 of 99 PAGEID #: 117402




          However, this Court should grant a supplemental hearing and permit

   argument on all grounds for relief presented in this Motion, including Bonnell’s

   claims as to his individual characteristics and any supplemental evidence

   garnered following the September 24, 2019 – October 3, 2019 preliminary

   injunction hearing.

          A supplemental hearing would be helpful for the Court. Bonnell intends

   to present new evidence, new arguments, and/or new witnesses, which this

   Court has not previously heard or considered, which will establish that Bonnell

   can satisfy his constitutional burden on his claims plead in his Second

   Amended Complaint, which is comprised of the Fourth Amended Omnibus

   Complaint (ECF No. 1252) and his Second Amended Individual Supplemental

   Complaint (ECF No. 2399). A hearing presents an opportunity for presentation

   and clarification of Bonnell’s case in this life-or-death matter that cannot be

   approximated any other way. Consequently, this Court should grant a

   supplemental hearing, date to be set after Kareem Jackson’s execution date, on

   this Motion.


   VII.   Conclusion and Prayer for Relief

          Like Henness argued before, Defendants will, intentionally or not, inflict

   severe pain and needless suffering on Bonnell as they attempt to end his life,

   putting various drugs to uses for which they are entirely unsuited, and failing

   to taking any steps to protect Bonnell from that immense pain. They will inject

   him with several ounces of extremely caustic acid that will be sure or very

   likely to burn like fire upon injection and immediately attack his lungs, rapidly


                                           88
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 95 of 99 PAGEID #: 117403




   filling them with fluid. That large volume of acid will sedate Bonnell, perhaps

   even to the point where he can no longer convey to communicate that he is in

   pain. But pain is binary—one is either sensate or not. The acid will not have

   any pain-blocking capabilities to protect Bonnell from the acute pulmonary

   edema and burning in his veins; in the absence of a pain-blocking drug,

   Bonnell will remain sensate to the full measure of pain imposed, regardless of

   his ability to communicate what he is experiencing. Nor will that acid protect

   Bonnell from the indisputably severe pain and suffering that follows when

   Defendants inject the paralytic and potassium chloride. It is sure or very likely

   that Bonnell will feel severe pain and suffering as a result. That is objectively

   intolerable, particularly when, as Bonnell will demonstrate, there are

   alternatives that are available and which significantly reduce the substantial

   risk of serious harm posed by the current protocol’s drugs.

         Defendants will violate Bonnell’s Eighth Amendment right against cruel

   and unusual punishment if he is executed using Ohio’s current three-drug

   protocol. This Court found sufficient evidence to establish, at a merits trial

   level of proof, that an Ohio inmate executed using that current protocol is

   certain or very likely to cause severe pain and suffering. That same evidence

   applies equally to Bonnell, it has already been adopted as to this motion, and

   this Court should adopt its previous findings or reach the same findings on the

   same evidence, and then provide any further findings as it sees fit. Cf. Br. of

   State Appellees, Henness v. DeWine, 6th Cir. Case No. 19-3064, Doc. No. 33,

   56–74 (June 28, 2019) (accusing the Court in Henness of clearly erring in its



                                           89
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 96 of 99 PAGEID #: 117404




   factual findings and reasoning on Glossip prong 1 when it relied on the

   established scientific consensus of pre-eminent experts). And Bonnell will

   provide even more evidence on that point, on which the Court should provide

   further factual findings. True, the Court found what it believed to be some

   flaws with the evidentiary picture that Plaintiff Henness painted on the second

   Glossip prong, and thus believed it could not grant him injunctive relief. But

   the Court made clear it is uncomfortable with that result.

         While the Henness decision remains pending on appeal, Bonnell’s

   February 12, 2020 execution date remains in effect after a warrant of reprieve

   was granted to Henness, even as Defendant Governor DeWine instructed DRC

   personnel to explore different execution protocol options. Recent discovery

   production confirms that a draft revised execution protocol was sent to the

   Governor’s office in June 2019. (See ECF No. 2234-1, PageID 108014.) But

   barring any future developments to the contrary, the aggressive position

   Defendants asserted in their Henness brief, combined with their unwillingness

   to disclose their revised protocol, makes clear they intend to move forward with

   executions using the three-drug midazolam protocol, the evidence about the

   current protocol and this Court’s discomfort notwithstanding. Thus, Bonnell is

   now forced to bring this injunctive relief motion.

         To secure his constitutional rights, and aid the Court, Bonnell will

   demonstrate that a number of alleged alternative execution manners and

   methods should be available with ordinary transactional effort, because each of

   them is feasible, readily implemented, and there is no impediment to



                                           90
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 97 of 99 PAGEID #: 117405




   implementation via a justified State refusal to adopt the alternative. Further,

   Bonnell will demonstrate that each of those alleged alternatives would

   significantly reduce the torturous harm he is facing under the State’s current

   execution protocol. Defendants will violate Bonnell’s Eighth Amendment right

   against cruel and unusual punishment if not enjoined from using their current

   execution protocol.

         In sum, Bonnell has a strong likelihood of prevailing on the merits of his

   claims asserted above; there is a threat of irreparable harm to him that only

   injunctive relief and a stay of execution can remedy; an injunction will not

   cause substantial harm to others; and the public interest favors preventing an

   unconstitutional execution. Furthermore, as to any additional consideration

   for stays of execution, there is no failure of diligence on Bonnell’s part.

         For the reasons outlined in this memorandum, this Court should further:

         1)     grant Bonnell expedited discovery as needed;
         2)     grant Bonnell a multi-day evidentiary hearing on his motion,
                of sufficient duration to accommodate expert and/or lay
                witnesses regarding his individual characteristics;
         3)     grant Bonnell the opportunity to submit post-hearing briefing,
                if the Court deems it necessary;
         4)     grant Bonnell’s motion, granting him a stay of execution
                staying enforcement of Bonnell’s death warrant and a
                preliminary injunction prohibiting Defendants or anyone
                acting on their behalf from attempting to implement any
                element of Defendants’ Execution Protocol as to him on or
                before his scheduled execution date of February 12, 2020, and
                until further order of the Court; and
         5)     grant any other relief as this Court deems appropriate




                                            91
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 98 of 99 PAGEID #: 117406




                                        Respectfully submitted,

                                        Office of the Ohio Public Defender
                                        /s/ Kimberly S. Rigby
                                        Kimberly S. Rigby [0078245]
                                        Supervising Attorney, Death Penalty Dept.
                                        Kimberly.Rigby@opd.ohio.gov
                                        TRIAL ATTORNEY FOR BONNELL

                                        /s/ Erika M. LaHote___
                                        Erika M. LaHote [0092256]
                                        Assistant State Public Defender
                                        Erika.Lahote@opd.ohio.gov

                                        250 East Broad St., Suite 1400
                                        Columbus, Ohio 43215
                                        614-466-5394/614-644-0708 (Fax)

                                        Stephen Newman
                                        Federal Public Defender, Northern District
                                        of Ohio

                                        /s/ Alan C. Rossman
                                        ALAN C. ROSSMAN
                                        Assistant Federal Public Defender
                                        Director, Capital Habeas Unit
                                        Alan_rossman@fd.org

                                        /s/ Vicki Werneke
                                        VICKI RUTH ADAMS WERNEKE
                                        Assistant Federal Public Defender
                                        Capital Habeas Unit
                                        Vicki_werneke@fd.org

                                        1660 W. 2nd Street, Suite 750
                                        Cleveland, Ohio 44113
                                        (216) 522-4856/(216) 522-1951 (fax)

                                        Counsel for Plaintiff Melvin Bonnell




                                          92
Case: 2:11-cv-01016-EAS-MRM Doc #: 2438 Filed: 09/03/19 Page: 99 of 99 PAGEID #: 117407




                             CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I electronically filed the

   foregoing Plaintiff Melvin Bonnell’s Amended Motion for a Stay of

   Execution, a Preliminary Injunction, and an Evidentiary Hearing with the

   Clerk of the United States District Court for the Southern District of Ohio using

   the CM/ECF system, which will send notification of such filing to counsel for

   all parties.



                                  /s/ Vicki Werneke
                                  Vicki Ruth Adams Werneke
                                  Counsel for Plaintiff Melvin Bonnell
